Exhibit 10.1



EXECUTION COPY


ASSET PURCHASE AGREEMENT


by and among


MORTGAGE RESOURCE CENTER, INC. (D/B/A ALLREGS),
GLENN FORD


AND
ELLIE MAE, INC.,




dated as of August 7, 2014














--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I PURCHASE AND SALE
Section 1.1
Transfer of Purchased Assets

Section 1.2
Excluded Assets

Section 1.3
Assumed Liabilities

Section 1.4
Excluded Liabilities

Section 1.5
Transfer of Omitted Assets

Section 1.6
Purchase Price Proceeds; Certain Directed Payments

Section 1.7
Adjustment to Initial Purchase Price Proceeds

Section 1.8
Escrow Funds

Section 1.9
Allocation of Purchase Price Proceeds for Purchased Assets

Section 1.10
Withholding

ARTICLE II CLOSING
Section 2.1
Closing

Section 2.2
Closing Deliveries

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE STOCKHOLDER
Section 3.1
Authority and Binding Effect

Section 3.2
Organization; Capitalization

Section 3.3
Subsidiaries

Section 3.4
No Violations

Section 3.5
Consents and Approvals

Section 3.6
Financial Statements; Books and Records

Section 3.7
Absence of Changes. Except as otherwise disclosed to Purchaser on the Company
Disclosure Schedule:

Section 3.8
Title to Assets; Leased Property and Related Matters

Section 3.9
[Reserved]

Section 3.10
Litigation

Section 3.11
Compliance With Laws; Foreign Corrupt Practices Act

Section 3.12
Permits

Section 3.13
Environmental Matters

Section 3.14
Material Contracts

Section 3.15
Intellectual Property

Section 3.16
Information Technology.

Section 3.17
Privacy and Personal Data.

Section 3.18
Tax Matters

Section 3.19
Employee Benefit Plans

Section 3.20
Insurance

Section 3.21
Transactions with Directors, Officers and Affiliates

Section 3.22
Labor and Employment

Section 3.23
Customers and Suppliers

Section 3.24
Brokers

Section 3.25
Full Disclosure

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER
Section 4.1
Authority and Binding Effect

Section 4.2
Organization

Section 4.3
No Violations

Section 4.4
Consents and Approvals

Section 4.5
Litigation




--------------------------------------------------------------------------------




Section 4.6
Brokers.

Section 4.7
Sufficiency of Funds..

Section 4.8
Independent Investigation..

ARTICLE V GENERAL COVENANTS
Section 5.1
Access to Information

Section 5.2
Operation of the Business

Section 5.3
Confidentiality

Section 5.4
Consents and Approvals

Section 5.5
Further Action

Section 5.6
Press Releases

Section 5.7
Tax Matters

Section 5.8
Employee Matters

Section 5.9
Non-Compete; Non-Solicitation

Section 5.10
Post-Closing Consents; Nonassignable Contracts

Section 5.11
Reserved

Section 5.12
Name Change

Section 5.13
Supplement to Company Disclosure Schedule.

ARTICLE VI CLOSING CONDITIONS
Section 6.1
Conditions to Purchaser’s Obligations.

Section 6.2
Conditions to Obligations of the Company and the Stockholder.

ARTICLE VII INDEMNIFICATION
Section 7.1
Survival of Representations and Warranties and Covenants

Section 7.2
Obligation to Indemnify

Section 7.3
Satisfaction of Claims.

Section 7.4
Indemnification Procedures

Section 7.5
Subrogation

Section 7.6
Indemnification Payments

Section 7.7
Remedies Exclusive

ARTICLE VIII TERMINATION
Section 8.1
Right of Termination

Section 8.2
Effect of Termination

ARTICLE IX MISCELLANEOUS
Section 9.1
Notices

Section 9.2
Fees and Expenses

Section 9.3
Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury

Section 9.4
Attorneys’ Fees

Section 9.5
Entire Agreement

Section 9.6
Waivers and Amendments; Non Contractual Remedies; Preservation of Remedies

Section 9.7
Severability

Section 9.8
Binding Effect; Assignment

Section 9.9
Interpretation

Section 9.10
No Third Party Beneficiaries

Section 9.11
Counterparts

Section 9.12
Headings

Section 9.13
Further Assurances






--------------------------------------------------------------------------------




Annexes


Annex A        Definitions; Cross References


Exhibits


Exhibit A        Sample Closing Net Working Capital Calculation
Exhibit B        Forms of Assignment and Assumption Agreement
Exhibit C        Form of Escrow Agreement
Exhibit D        Form Bill of Sale
Exhibit E        Form Third Party Consent


Schedules


Schedule 1.1(a) – Assigned Contracts
Schedule 1.1(b) – Equipment
Schedule 1.1(c)(i) – Assigned Intellectual Property
Schedule 1.1(c)(ii) – Licensed Intellectual Property
Schedule 1.1(f) – Leased Real Property
Schedule 1.1(g) – Personal Property Leases
Schedule 1.1(i) – Prepaid Expenses
Schedule 1.1(l) – Permits
Schedule 1.2(f) – Certain Excluded Assets
Schedule 1.6(a)(i) – Company’s Allocation of Purchase Price Proceeds
Company Disclosure Schedule
Schedule 1.9(a) – Allocation of Purchase Price





--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of August 7, 2014, is
made by and among MORTGAGE RESOURCE CENTER, INC. (D/B/A ALLREGS), a Minnesota
corporation (the “Company”), Glenn Ford, in his individual capacity (the
“Stockholder”), and Ellie Mae, Inc., a Delaware corporation (the “Purchaser”).
Purchaser, the Company and the Stockholder are each referred to herein as a
“Party” and collectively as the “Parties.” Capitalized terms used herein without
definition shall have the meanings specified in Annex A below.
WHEREAS, subject to the terms and conditions of this Agreement, the Company
wishes to sell the Purchased Assets and transfer the Assumed Liabilities to
Purchaser, and Purchaser wishes to purchase the Purchased Assets and assume the
Assumed Liabilities from the Company; and
WHEREAS, the board of directors of the Company has unanimously approved and
declared advisable this Agreement and the transactions contemplated herein upon
the terms and subject to the terms and conditions of this Agreement;
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties, and covenants contained herein and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged and intending to be legally bound hereby, the Parties hereby
covenant and agree as follows:
ARTICLE I
PURCHASE AND SALE
Section 1.1    Transfer of Purchased Assets. Subject to the terms and conditions
of this Agreement, at the Closing, the Company shall sell, transfer, convey,
assign and deliver to Purchaser, and Purchaser shall purchase, accept and
acquire from the Company, all of the Company’s right, title, and interest in, to
and under all of the assets, rights, claims and contracts related to the
Business (collectively, the “Purchased Assets”), free and clear of all Liens
(other than Permitted Liens), including without limitation, the following:
(a)    Subject to Section 5.10, all Assigned Contracts, including without
limitation as set forth on Schedule 1.1(a), including all rights to assert
claims and take other actions in respect of breaches or other violations of such
Assigned Contracts;
(b)    all Equipment, including without limitation as set forth on Schedule
1.1(b);
(c)    all Intellectual Property Rights and Technology owned by the Company and
related to or used in the Business, including without limitation as set forth on
Schedule 1.1(c)(i), and all goodwill associated with any of the foregoing,
together with the right to sue or otherwise recover for any past, present, or
future infringements, dilutions, misappropriations or other violations thereof
(collectively, the “Assigned Intellectual Property”) and all rights under the
Assigned Contracts relating to Intellectual Property Rights and Technology
licensed to the Company and related to or used in the operation of the Business,
including without limitation as set forth on Schedule 1.1(c)(ii) (collectively,
“Licensed Intellectual Property”);
(d)    all goodwill associated with the Business;
(e)    all Accounts Receivable;
(f)    the Real Property Lease and tenant improvements related to the Leased
Real Property, as set forth on Schedule 1.1(f);
(g)    the personal property leases, if any, set forth on Schedule 1.1(g) (the
“Personal Property Leases” and together with the Real Property Lease, the
“Leases”);
(h)    all Books and Records (except as set forth in Section 1.2(d), below);
(i)    all prepaid expenses, security deposits and advance payments related to
the Business (other than Excluded Assets), except for prepaid insurance and as
specifically set forth on Schedule 1.1(i) (the “Prepaid Expenses”);
(j)    except to the extent relating solely to the Excluded Assets or Excluded
Liabilities, all of the Company’s rights, claims, causes of action, rights of
indemnity, warranty rights, rights of contribution, rights of recovery and any










--------------------------------------------------------------------------------

    

other similar rights against employees, third parties or other Persons, in each
case possessed by the Company and related to the Business;
(k)    intentionally omitted;
(l)    to the extent transferable, all Permits held by the Company that are
required or necessary for the lawful ownership or operation of the Business or
the Purchased Assets (other than Retained Permits), including without limitation
as set forth on Schedule 1.1(l); and
(m)    all other rights and assets not described above which are used or held
for use in the Business, which are not an Excluded Asset.
Section 1.2    Excluded Assets. Notwithstanding the provisions of Section 1.1,
the Company is not selling, transferring, conveying, assigning or delivering to
Purchaser, and Purchaser is not purchasing, accepting or acquiring from the
Company, any right, title, or interest of the Company in, to or under any asset,
right, claim or contract set forth below (collectively, the “Excluded Assets”):
(a)    all cash (including, cash deposits), petty cash and cash equivalents;
(b)    any outstanding loans made to a director or officer of the Company;
(c)    all rights of the Company arising under this Agreement (including the
Purchase Price Proceeds), the Other Agreements or from the consummation of the
Transactions contemplated hereby or thereby;
(d)    Retained Permits;
(e)    all minute books and other corporate or comparable records having to do
with the organization and capitalization of the Company;
(f)    all Benefits Plans; and
(g)     all insurance policies and rights to recovery under such insurance
policies and rights to refunds for prepaid insurance.


Section 1.3    Assumed Liabilities. Subject to the terms and conditions of this
Agreement, at the Closing, Purchaser shall assume, and shall pay, perform,
satisfy and discharge (or cause to be paid, performed, satisfied and discharged)
when due, the following Liabilities of the Company related to the Purchased
Assets, but excluding the Excluded Liabilities (collectively, the “Assumed
Liabilities”):
(a)    all Liabilities to be paid, performed, satisfied or discharged under the
Assigned Contracts arising after the Closing Date (other than with respect to
any Assigned Contract not assigned at Closing, for which Purchaser shall assume,
if and when assigned, all Liabilities to be paid, performed, satisfied or
discharged under such Assigned Contract after the date such Assigned Contract is
transferred pursuant to Section 5.10), and excluding such Liabilities that were
otherwise required to have been paid, performed, satisfied or discharged prior
to the Closing Date (or in the case of any Assigned Contract not assigned at
Closing, on or prior to the date such Assigned Contract is transferred pursuant
to Section 5.10);
(b)    all trade accounts payable, accrued operating expenses and deferred
revenues related solely to the Business accrued in the ordinary course of
business consistent with past practice, and in the case of trade accounts
payable and accrued operating expenses, to the extent incorporated into Closing
Net Working Capital (the “Accounts Payable and Accrued Expenses”);
(c)    all Liabilities with respect to the employment of Transferred Employees
by Purchaser incurred after the Closing Date, excluding any Liabilities to
Transferred Employees which become due and payable solely as a result of the
transactions contemplated hereby; and
(d)    all other Liabilities arising out of Purchaser’s ownership or operation
of the Business and Purchased Assets on or after the Closing Date, except to the
extent such Liabilities would otherwise constitute Excluded Liabilities



--------------------------------------------------------------------------------

    

(provided, that this Section 1.3(d) shall not preclude or limit Purchaser’s
right to indemnification arising out of any breach of a representation or
warranty of the Company or the Stockholder hereunder).


Section 1.4    Excluded Liabilities. Notwithstanding anything to the contrary in
this Agreement, the Assumed Liabilities will exclude any other Liability
whatsoever not expressly assumed by Purchaser under Section 1.3, including, but
not limited to, the following Liabilities (collectively, the “Excluded
Liabilities”):
(a)    all Liabilities of the Company arising under this Agreement, the Other
Agreements or from the consummation of the Transactions contemplated hereby or
thereby, including, without limitation any Transaction Expenses of the Company;
(b)    all Liabilities required to be paid, performed, satisfied or discharged
under the Assigned Contracts prior to the Closing Date (or with respect to any
Assigned Contracts not assigned at Closing, all Liabilities required to be paid,
performed, satisfied or discharged under such Assigned Contract prior to the
date such Assigned Contract is transferred pursuant to Section 5.10), and any
Liability for the Company’s failure to so perform or satisfy such Liabilities,
including any breach of such Assigned Contract with respect to an event or
period on or prior to the Closing Date (or in the case of any Assigned Contracts
not assigned at Closing, on or prior to the date such Assigned Contract is
transferred pursuant to Section 5.10);
(c)    all Liabilities arising out of or related to the Excluded Assets, and
unless specifically assumed as Purchased Assets or Assumed Liabilities, all
Liabilities resulting from or arising out of the conduct of the Business prior
to the Closing;
(d)    all Liabilities arising out of or related to or in respect of any
employment or services performed by any individual (i) for periods on or prior
to the Closing Date, (ii) which become due and payable solely as a result of the
transactions contemplated hereby (including any change of control or similar
bonus), and (iii) with respect to employees or other persons who do not continue
employment or service with Purchaser following the Closing Date, for periods on
or after the Closing Date, including but not limited to, workers compensation
claims, except to the extent such Liabilities are included in Accounts Payable
and Accrued Expenses included in Closing Net Working Capital;
(e)    any Liabilities for unused vacation time to which any Transferred
Employee is entitled as of immediately prior to the Closing Date unless such
amount is reflected as a liability in the Closing Net Working Capital Amount;
(f)    except as provided in Section 5.7, any Liabilities of the Company or the
Stockholder, or otherwise imposed on the Purchased Assets or with respect to the
Business, for any Pre-Closing Tax Period in respect of any Tax, including
without limitation (i) any Liability of the Company or the Stockholder for the
Taxes of any other Person under Treasury Regulation Section 1.1502-6 (or any
similar provision of state, local or foreign law), as a transferee or successor,
by contract or otherwise and (ii) any Transfer Taxes;
(g)    all Existing Environmental Liabilities;
(h)    all Liabilities arising out of or related to the ownership or other
interests of any security holder of any the Company, including with respect to
any operating agreement, voting agreement, tax sharing agreement, option or
rights agreement, or other arrangement or agreement among such persons and/or
their Affiliates; and
(i)
all Indebtedness of the Company.



Section 1.5    Transfer of Omitted Assets. Except as otherwise provided in
Section 5.10, following the Closing, to the extent not previously sold,
transferred, conveyed, assigned or otherwise delivered to Purchaser at Closing
pursuant to Section 1.1, the Company shall, upon request from Purchaser, sell,
transfer, convey, assign and deliver to Purchaser, and Purchaser shall purchase
(for no additional consideration), accept and acquire from the Company all of
the Company’s right, title and interest in, to and under any asset related to
the Business (other than the Excluded Assets) (without the requirement that the
asset in question be scheduled, if applicable) and all associated Liabilities
arising after the date of such transfer (collectively, the “Omitted Assets”).
The Parties acknowledge and agree that any Omitted Asset required by this
Section 1.5 to be transferred by the Company, on the one hand, and acquired by
Purchaser, on the other hand, shall for all purposes of this Agreement be deemed
to have been an “Assigned Contract” or asset subject to such other applicable
category described in Section 1.1, as applicable (without regard to the schedule
referred to in such definition, if applicable) and a “Purchased Asset”, and
shall be deemed to have been included in the applicable schedule as of the date
hereof for purposes of Article III or Article VII.



--------------------------------------------------------------------------------

    

Section 1.6    Purchase Price Proceeds; Certain Directed Payments. Upon the
terms and subject to the conditions of this Agreement, in consideration for the
transfer of the Purchased Assets to Purchaser, in each case pursuant to this
Article I, Purchaser shall:
(a)    pay to the Company, as allocated pursuant to Schedule 1.6(a), the
“Initial Purchase Price Proceeds” of (i) Thirty Million Dollars ($30,000,000) in
cash, minus (ii) the Estimated Net Working Capital Deficit, if applicable, plus
(iii) the Estimated Net Working Capital Excess, if applicable, minus (iv) Three
Million Dollars ($3,000,000) in cash to be held by the Escrow Agent as the
Escrow Funds (as defined below), minus (v) the Estimated Closing Debt Amount, if
any, to be repaid at Closing, and minus (vi) the Estimated Subscription Amount.
Any adjustments to the Initial Purchase Price Proceeds shall be made in
accordance with Section 1.7 below (the Initial Purchase Price Proceeds, as so
adjusted the “Purchase Price Proceeds”). All payments to the Company will be
paid by wire transfer of immediately available funds to the applicable account
set forth on Schedule 1.6(a);
In calculating the Initial Purchase Price Proceeds, “Estimated Net Working
Capital Deficit” means the amount by which Estimated Closing Net Working Capital
is less than the Base Net Working Capital, if applicable, and “Estimated Net
Working Capital Excess” means the amount by which Estimated Closing Net Working
Capital is greater than the Base Net Working Capital, if applicable.


Section 1.7    Adjustment to Initial Purchase Price Proceeds.
(a)    No later than ninety (90) Business Days following the Closing Date,
Purchaser shall prepare and deliver to the Company its calculation of the
Purchase Price Proceeds, including the Closing Net Working Capital, Closing Debt
Amount and Subscription Amount, such calculation to be based on the Books and
Records and other Business information then available, and with respect to
Closing Net Working Capital, consistent with the example calculation set forth
on Exhibit A (the “Closing Date Schedule”). The Company shall provide reasonable
assistance to Purchaser in connection with preparation of the Closing Date
Schedule, including by providing reasonable access to books and records of the
Company. Purchaser shall deliver to the Company all reasonably requested
relevant backup materials, in detail reasonably requested by the Company,
together with a certification, signed by Purchaser’s chief financial officer,
and confirming that such calculations have been prepared in good faith
consistent with the example set forth on Exhibit A, concurrently with the
delivery of such calculation. As provided in Section 1.6 hereof, purchase price
payable hereunder shall be adjusted, dollar for dollar, up or down, as
appropriate, to the extent that Purchase Price Proceeds, as finally determined
pursuant to this Section 1.7 either (x) exceeds the Initial Purchase Price
Proceeds, or (y) is less than the Initial Purchase Price Proceeds, as
applicable.
(b)    If the Company disputes the calculation of any component of the Purchase
Price Proceeds set forth in the Closing Date Schedule, then the Company may
deliver a written notice (a “Dispute Notice”) to Purchaser at any time during
the thirty (30) calendar day period commencing upon receipt by the Company of
the Closing Date Schedule (the “Review Period”). The Dispute Notice shall set
forth in reasonable detail the basis for any dispute as well as the Company’s
calculation of the disputed component, which shall be done in good faith
consistent, in the case of Closing Net Working Capital, with the example
calculation set forth on Exhibit A. If the Company does not deliver a Dispute
Notice prior to the expiration of the Review Period, then Purchaser’s
determination of the Purchase Price Proceeds set forth in the Closing Date
Schedule shall be deemed final and binding on the Company and Purchaser for all
purposes of this Agreement.
(c)    If the Company delivers a Dispute Notice to Purchaser prior to the
expiration of the Review Period, then the Company and Purchaser shall use
commercially reasonable efforts to reach agreement on each component of Purchase
Price Proceeds that is in dispute. If the Company and Purchaser are unable to
reach agreement on the final resolution of each component of Purchase Price
Proceeds that is in dispute within thirty (30) calendar days after the end of
the Review Period, then either Party shall have the right to refer such dispute
to a mutually agreed independent accountant of nationally recognized reputation
for resolution (the “Neutral Party”). In connection with the resolution of any
such dispute by the Neutral Party: (i) the Company and Purchaser shall have a
reasonable opportunity to meet with the Neutral Party to provide their views as
to any issues with respect to the calculation of any component of Purchase Price
Proceeds that are unresolved from the Dispute Notice; (ii) the Neutral Party,
acting as an expert and not as an arbitrator, shall determine Purchase Price
Proceeds consistent with the example set forth on Exhibit A (and perform any
necessary calculations in connection therewith) within thirty (30) calendar days
of such referral, and upon reaching such determination shall deliver a copy of
its calculations (the “Expert Calculations”) to the Company and Purchaser; and
(iii) Purchase Price Proceeds, as determined by the Neutral Party shall, absent
fraud or manifest error, be binding upon the Parties. In performing the Expert
Calculations, the Neutral Party (i) shall be limited to addressing any
particular disputes referred to in the Dispute Notice and (ii) such calculation
shall, with respect to any disputed item, be no greater than the higher amount
calculated by the Company or Purchaser, and no less than the lower amount
calculated by the Company or Purchaser, as the case may be. The Expert
Calculations shall reflect in detail the differences, if any, between Purchase
Price



--------------------------------------------------------------------------------

    

Proceeds reflected therein and Purchase Price Proceeds set forth in the Closing
Date Schedule. If such a review is conducted, then the Party (i.e., Purchaser,
on the one hand, or the Company, on the other hand) whose last proposed offer
for the settlement of the items in dispute, taken as a whole, was farther away
from the final determination by the Neutral Party pursuant to the preceding
sentence, shall pay all fees and expenses associated with such review.
(d)    No later than twenty (20) Business Days following the final determination
of Purchase Price Proceeds pursuant to Sections 1.7(b) and 1.7(c) (the
“Adjustment Payment Date”):
(i)    if the Purchase Price Proceeds, as finally determined pursuant to
Sections 1.7(b) and 1.7(c), exceeds the Initial Purchase Price Proceeds, then
Purchaser shall, on or prior to the Adjustment Payment Date, pay to the Company
the amount of such difference; and
(ii)    if the Purchase Price Proceeds, as finally determined pursuant to
Sections 1.7(b) and 1.7(c), is less than the Initial Purchase Price Proceeds,
then either the Company or the Stockholder shall, on or prior to the Adjustment
Payment Date, pay to Purchaser, the amount of such difference.
(e)    All payments described in this Section 1.7 shall be made by wire transfer
of immediately available funds to the account or accounts previously specified
in writing by the recipient Party.
Section 1.8    Escrow FundsAt the Closing, Purchaser shall deposit Three Million
Dollars ($3,000,000) (the “Escrow Funds”) from the Purchase Price to be held by
the Escrow Agent for a period of eighteen (18) months from the Closing Date (the
“Escrow Expiration Date”) with the Escrow Agent pursuant to the Escrow Agreement
in order to efficiently administer certain matters contemplated hereby following
the Closing, including but not limited to the defense or settlement of any
claims for which the Purchaser Indemnitees (as defined below) may be entitled to
indemnification pursuant to Article VII.
Section 1.9    Allocation of Purchase Price Proceeds for Purchased Assets.
(a)    The Purchase Price Proceeds (plus Assumed Liabilities, to the extent
properly taken into account for federal income tax purposes) shall be allocated
among the Purchased Assets and the covenant not to compete contained in this
Agreement in accordance with Section 1060 of the Code and the Treasury
Regulations thereunder (and any similar provisions of state, local or foreign
law, as appropriate) (the “Allocation”). The Allocation shall be delivered by
Purchaser to the Company within ninety (90) calendar days after the final
determination of Purchase Price Proceeds pursuant to Sections 1.7(b) and 1.7(c)
for the Company’s approval, which approval shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing, the Allocation should be prepared in
accordance with the principles set forth on Schedule 1.9(a) (the “Allocation”).
(b)    The Allocation shall be revised to appropriately take into account any
payments made pursuant to Section 1.7 (to the extent necessary), Article VII or
any other provisions of the Agreement, and Purchaser shall deliver to the
Company an amended Allocation reflecting such revision.
(c)    The Company and Purchaser (each a “Tax Filing Party”) shall file all Tax
Returns (including IRS Form 8594) consistent with the Allocation (as may be
amended pursuant to Section 1.9(b)). Each Tax Filing Party shall prepare and
file its Tax Returns consistently with the Allocation; provided, however, that
nothing contained herein shall prevent a Tax Filing Party from settling any
proposed deficiency or adjustment by any Governmental Authority based upon or
arising out of the Allocation, and no Tax Filing Party shall be required to
litigate before any court any proposed deficiency or adjustment by any
Governmental Authority challenging such Allocation.
Section 1.1    Withholding. Purchaser shall be entitled to deduct and withhold
from any consideration otherwise payable pursuant to this Agreement such amounts
as Purchaser may be required to deduct and withhold with respect to the making
of such payment under the Code, or any provision of applicable Tax law. To the
extent that amounts are so withheld, such amounts shall be treated for all
purposes of this Agreement as having been paid to the applicable Person in
respect of which such deduction and withholding was made.
ARTICLE II
CLOSING
Section 2.1    Closing. The closing (the “Closing”) of the transactions
contemplated by this Agreement and the other Documents (the “Transactions”)
shall take place as soon as practicable hereafter, but in any event within five
(5) Business Days, upon the satisfaction or (or to the extent permitted) waiver
of the latest to occur of the conditions to the Closing set forth in



--------------------------------------------------------------------------------

    

Article VI hereof (other than the conditions to be satisfied at the Closing) or
such other date as shall be mutually agreeable to the Parties hereto (the
“Closing Date”).
Section 2.2    Closing Deliveries. At the Closing, unless waived (to the extent
such conditions can be waived), each Party hereto shall deliver to the
appropriate Persons each of the documents, certificates, instruments or
evidences of satisfaction of conditions required to be delivered by such Party
as a condition to the Closing pursuant to Article VI.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE STOCKHOLDER
Each of the Company and the Stockholder hereby jointly and severally represent
and warrant to Purchaser that the statements contained in this Article III are
true and correct, except as set forth in the schedules provided by the Company
to Purchaser (the “Company Disclosure Schedule”), in each case as of the date of
this Agreement and as of the Closing.
Section 3.1    Authority and Binding Effect. The Company and the Stockholder
have all requisite power and authority to execute and deliver this Agreement and
the Other Agreements to be executed and delivered by, or on behalf of, such
Party, and to consummate the Transactions contemplated hereby and thereby. The
execution, delivery and performance of this Agreement and the Other Agreements
have been, at a meeting duly called and held (or pursuant to a unanimous written
consent in lieu thereof), duly and validly unanimously approved by the board of
directors of the Company, and this Agreement and the transactions contemplated
hereby have been unanimously adopted and approved by all of the voting
stockholders of the Company. No additional other corporate proceedings on the
part of the Company is necessary in connection with the execution, delivery and
performance of this Agreement or the Other Agreements. This Agreement has been
duly executed and delivered by each of the Company and the Stockholder and this
Agreement is (and the Other Agreements when executed and delivered will be) a
legal, valid and binding obligation of each of the Company and the Stockholder
enforceable against such Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and to general principles of
equity.
Section 3.2    Organization; Capitalization.
(a)    The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Minnesota and has all requisite
corporate power and authority to own its properties and carry on the Business as
it is now being conducted, and, in each case, is duly licensed or qualified to
do business and is in good standing as a corporation in each jurisdiction in
which the nature of the Business or ownership of its properties makes such
qualification necessary, except where any failure to be so qualified and in good
standing could not reasonably be expected to have or result in a Material
Adverse Effect. The Company has made available to Purchaser correct and complete
copies of its Organization Documents, which documents reflect all amendments
made thereto at any time on or prior to the date hereof. The Company is not in
material default under or in violation of any material provision of its
Organization Documents.
(b)    The authorized capital stock of the Company consists of (i) 500,000
shares of Class A Voting Common Stock, of which 500 shares are issued and
outstanding as of the date hereof, and 500,000 shares of Class B Non-Voting
Common Stock, of which 5,000 shares are issued and outstanding as of the date
hereof (the “Company Common Stock”). As of the date hereof, the Company Common
Stock is held by the Persons listed in Schedule 3.2(b) of the Company Disclosure
Schedule, which further sets forth for each such Person the number of shares of
Company Common Stock held by such Person and the number of the applicable stock
certificates representing such shares. All outstanding shares of Company Common
Stock are duly authorized, validly issued, fully paid and non-assessable and are
not subject to preemptive rights created by statute, the Company’s
Organizational Documents, or any agreement to which the Company is a party or by
which it is bound. All outstanding shares of Company Common Stock were issued in
compliance with Applicable Law, including federal and state securities laws.
There are no outstanding shares of Company Common Stock that constitute unvested
restricted stock or that are otherwise subject to a repurchase or redemption
right. There are no declared or accrued but unpaid dividends with respect to any
shares of Company Common Stock. The Company has no other capital stock
authorized, issued or outstanding, and no options, warrants or other securities
convertible into or exercisable for shares of Company Common Stock.
Section 3.3    Subsidiaries. The Company does not own or has not owned any
Subsidiary (currently in existence or otherwise), or any other interest or right
to any interest in any other Person.
Section 3.4    No Violations. Except as set forth on Schedule 3.4, the execution
and delivery of this Agreement and the Other Agreements by each of the Company
and the Stockholder, and the performance and consummation of the Transactions
contemplated hereby and thereby by the Company and the Stockholder, does not (a)
conflict with or violate any provision of the



--------------------------------------------------------------------------------

    

Company’s Organizational Documents, (b) conflict with, or result in the breach
of, or constitute a violation of or default under, or result in the termination,
cancellation or acceleration (whether after the giving of notice or the lapse of
time or both) of any right or obligation of the Company or the Business under,
any Contract or the loss of any benefit to which the Company is entitled under
any Contract, (c) violate or result in a breach of or constitute a default under
any Applicable Law to which the Company or the assets or operation of the
Business is subject or (d) give rise to any preferential purchase right, right
of first refusal, Lien of any nature, or similar rights upon or with respect to
any of the property or other assets now or hereafter owned by the Company.
Section 3.5    Consents and Approvals. Except as set forth on Schedule 3.4, no
notice to, declaration or filing with, or Consent of any Person is required by
or with respect to the Company or the Business in connection with the execution
and delivery by the Company and the Stockholder of this Agreement, and the
consummation of the Transactions contemplated hereby in accordance with the
terms hereof or the assignment of the Assigned Contracts to Purchaser.
Section 3.6    Financial Statements; Books and Records.
(a)    The Company has delivered to Purchaser true and complete copies of the
following financial statements, copies of which are attached in Schedule 3.6(a)
of the Company Disclosure Schedule: (i) the audited balance sheet of the Company
as of December 31, 2012 and December 31, 2013, and the related audited
statements of income, retained earnings and cash flows of the Company for the
twelve (12) months then ended, and (ii) the unaudited balance sheet of the
Company as of June 30, 2014, and the related unaudited statements of income,
retained earnings and cash flows for the six (6)] months then ended (together,
the “Financial Statements”). The Financial Statements are true, accurate and
correct in all material respects, have been prepared in accordance with GAAP
consistently applied and consistent with the books and records of the Company
and present fairly in all material respects the financial condition of the
Business and results of the operations and cash flows of the Business at and for
the periods presented.
(b)    The books of account and other financial records of the Company have been
kept accurately in the ordinary course of business consistent with past practice
and Applicable Law in all material respects, the transactions entered therein
represent bona fide transactions, and the revenues, expenses, assets and
liabilities of the Company have been properly recorded therein in all material
respects. The Company has established and maintains a system of internal
accounting controls suitable for a privately held company of its size and
sufficient to provide reasonable assurance, in all material respects (i) that
receipts and expenditures of the Company are being executed and made only in
accordance with appropriate authorizations of management and the board of
directors of the Company, (ii) that transactions are recorded as necessary to
permit preparation of financial statements for external purposes in conformity
with GAAP, (iii) regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the assets of the Company that could
reasonably be expected to be material to the Company, (iv) that the amount
recorded for assets on the books and records of the Company are compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any difference and (v) accounts, notes and other receivables and
inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely basis.
(c)    Since December 31, 2011, there has been no material change in any
accounting controls, policies, principles, methods or practices, including any
change with respect to reserves (whether for bad debts, contingent liabilities
or otherwise), of the Company, other than (i) write-downs or write-offs in the
value of assets as required under GAAP or (ii) such adjustments as may be
required by under GAAP as a result of the consummation of the Transactions
contemplated by this Agreement.
(d)    The Company does not have any liability or obligation of any kind
whatsoever relating to the Business, whether accrued, contingent, absolute,
determined, determinable or otherwise, other than Liabilities of the Business
that have been incurred by the Company after December 31, 2013 in the ordinary
course of business consistent with past practice and that have not been incurred
as a result of the breach of any Contract, the violation of any Applicable Law
or the commission of any tort.
(e)    The Accounts Receivable represent bona fide claims against debtors for
sales, services performed or other charges arising on or before the respective
dates of recording thereof. All Accounts Receivable have been billed in
accordance with the past practice and custom of the Company consistently applied
and are collectible in the ordinary course of business consistent with past
practice.
(f)    The Company has paid all trade accounts payables related to the Business
(which, pursuant to their stated terms, were required to be paid in the ordinary
course of business prior to the Closing Date).



--------------------------------------------------------------------------------

    

Section 3.7    Absence of Changes. Except as otherwise disclosed to Purchaser on
the Company Disclosure Schedule:
(d)    Since December 31, 2013, the Company has conducted the Business in all
material respects in the ordinary course of business consistent with past
practice.
(e)    From December 31, 2013 through the date of this Agreement, there has not
been any Material Adverse Effect or any events, changes, effects or developments
that have had or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
(f)    From December 31, 2013 through the date of this Agreement, the Company
has not taken any action to (nor has there occurred any action to):
(i)    amend the Organizational Documents (whether by merger, consolidation or
otherwise) of the Company;
(ii)    split, combine or reclassify any capital stock of the Company, or
declare, set aside or pay any dividend or other distribution (other than cash
dividends or cash distributions) in respect of any securities of the Company, or
redeem, repurchase or otherwise acquire or offer to redeem, repurchase, or
otherwise acquire any such securities (other than redemptions of non-voting
securities for cash);
(iii)    issue, deliver or sell, or authorize the issuance, delivery or sale of,
any shares of capital stock or any other security the Company, or amend any term
of any security of the Company (whether by merger, consolidation or otherwise);
(iv)    acquire (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, any assets, securities, properties,
interests or businesses related to the Business, other than acquisitions in the
ordinary course of business consistent with past practice;
(v)    sell, lease, license or otherwise transfer, or create or incur any Liens
(other than Permitted Liens) on, any of the Purchased Assets, other than sales
or licenses of products or services in the ordinary course of business
consistent with past practice;
(vi)    except in the ordinary course of business consistent with past practice
and except for distributions to stockholders, make any payment in respect of any
obligation to any officer, director, stockholder, Affiliate or Related Person of
any amount;
(vii)    (A) enter into any Contract that would be a Material Contract (other
than Contracts entered into in the standard form(s) made available to
Purchaser), (B) modify, amend or terminate any Material Contract in any material
respect (other than completion, non-renewal, or expiration of any Material
Contract in accordance with its existing terms) or (C) waive, release or assign
any of the material rights or claims of the Company thereunder;
(viii)    enter into any Contract that limits or otherwise restricts in any
material respect the Business or any of the Purchased Assets or that would
reasonably be expected to, after the Closing Date, limit or restrict in any
material respect Purchaser or any of its Affiliates, from engaging or competing
in any line of business, at any location or with any Person;
(ix)    materially change the accounting policies or procedures related to the
Business or the Company;
(x)    other than in the ordinary course of business under agreements, or
written policies which have been made available to Purchaser: (A) grant or
increase any severance or termination pay to (or amend any existing arrangement
with) any Business Employee, (B) pay any bonuses or increase the rates of base
compensation, bonus compensation, commissions or other compensation or benefits
payable or to become payable to any Business Employee, (C) increase benefits
payable to any Business Employee under any existing severance or termination pay
policies or employment agreements, (D) enter into any employment, deferred
compensation or other agreement or offer (or amend any such existing agreement
or offer) with any Business Employee or (E) establish, adopt or amend (except as
required by Applicable Law) any collective bargaining, bonus, commission,
profit-sharing, thrift, pension, retirement, deferred



--------------------------------------------------------------------------------

    

compensation, compensation, option, restricted unit or interest or other benefit
plan or arrangement covering any Business Employee;
(xi)    commence, settle, or offer or propose to settle, any Proceeding
involving the Business, Purchased Assets or Assumed Liabilities;
(i)    make, change or revoke any Tax election; change an annual accounting
period; adopt or change any accounting method with respect to Taxes; file any
amended Tax Return; enter into any tax allocation agreement, tax sharing
agreement, tax indemnity agreement or closing agreement relating to any Tax;
settle or compromise any claim, notice, audit report or assessment in respect of
Taxes; or consent to any extension or waiver of the limitation period applicable
to any claim or assessment with respect to Taxes; in each case to the extent
such action could affect the conduct of the Business or otherwise affect
Purchaser;
(ii)    make any capital expenditure related to the Business in excess of
$250,000 individually;
(iii)    take any action that would, individually or in conjunction with any
other action, require notice to any current or former employee under the WARN
Act or any Other WARN Laws;
(iv)    enter into any arrangement the result of which is the loss, expiration
or termination of any license or right under or to any Licensed Intellectual
Property, except in the ordinary course of business consistent with past
practice which is not material to the Business; or
(v)    agree or commit to any of the foregoing.
Section 3.8    Title to Assets; Leased Property and Related Matters.
(a)    The Company has good and valid title to, or, in the case solely of the
Leased Real Property and Personal Property Leases, the Company has a valid right
to use such Leased Real Property and Personal Property Leases, all of the
Purchased Assets, free and clear of all Liens, except for Permitted Liens. The
Stockholder does not have any right, title, and interest in (other than solely
in his capacity as a stockholder of the Company), to or under any assets,
rights, claims and contracts related to the Business, including any assets which
would constitute Purchased Assets pursuant to Section 1.1 if the Stockholder
were substituted for the Company therein.
(b)    The Purchased Assets constitute all of the properties, rights and
interests necessary to conduct the Business in substantially the same manner as
conducted by the Company prior to the Closing.
(c)    The Company does not own any real property.
(d)    Schedule 3.8(d) of the Company Disclosure Schedule sets forth a list of
all real property leased by the Company (the “Leased Real Property”). Accurate
and complete copies of all leases relating to Leased Real Property (the “Real
Property Leases”) have been made available to Purchaser. With respect to each
Real Property Lease:
(i)    The Company has a valid and enforceable leasehold interest to the
leasehold estate in the Leased Real Property granted to the Company pursuant to
such Real Property Lease, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws relating to creditors’ rights and general
principles of equity;
(ii)    such Real Property Lease has been authorized and executed by the
Company, and represent the entire agreement with each landlord with respect to
each parcel of Leased Real Property leased thereby;
(iii)    the Company is not in material default under such Real Property Lease,
nor, to the Company’s knowledge, has any event occurred which, with notice or
the passage of time, or both, would give rise to such a default by the Company;
(iv)    to the Company’s knowledge, the landlord identified in such Real
Property Lease is not in material default under such Real Property Lease, nor,
to the Company’s knowledge, has any event occurred which, with notice or the
passage of time, or both, would give rise to such a default by such landlord;
and



--------------------------------------------------------------------------------

    

(v)    the Company has not assigned, transferred, conveyed, mortgaged, deeded in
trust or encumbered any interest in such Real Property Lease.
(e)    The Company has not received any written notice from any Person that it
is in violation of any zoning, use, health, traffic, fire safety, occupancy,
building, regulation, ordinance or other Applicable Law relating to the Leased
Real Property.
(f)    To the Company’s knowledge, there are no pending or threatened
condemnation proceedings, lawsuits, administrative actions or investigations, or
other legal proceedings with respect to any Leased Real Property and/or
impacting the operations thereon.
(g)    Except with respect to leased personal property held pursuant to a
Personal Property Lease, the Company has good title to all of its tangible
personal property and assets, free and clear of any Liens, other than Permitted
Liens.
Section 3.9    [Reserved]
Section 3.10    Litigation. Except as set forth on Schedule 3.10 of the Company
Disclosure Schedule, there has not been since December 31, 2010, nor is there
presently, any pending Proceeding, or to the Company’s knowledge, threatened
Proceeding, that: (a) relates to the Business, Purchased Assets, Assumed
Liabilities or any Person whose liability the Company has or may have retained
or assumed, either contractually or by operation of law; or (b) challenges, or
may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the Transactions contemplated by this Agreement. To the
Company’s knowledge, no event has occurred, and no claim, dispute or other
condition or circumstance exists, that will, or that would reasonably be
expected to, give rise to or serve as a basis for the commencement of any such
Proceeding. Neither the Company nor any of the Purchased Assets or Assumed
Liabilities is subject to any outstanding writ, order, judgment, injunction or
decree of any Governmental Authority relating to the Business or any of the
Purchased Assets. To the Company’s knowledge, no officer of the Company and no
employee of the Company is subject to any writ, order, writ, judgment,
injunction or decree that prohibits such officer or employee from engaging in or
continuing any conduct, activity or practice relating to the Business.
Section 3.11    Compliance With Laws; Foreign Corrupt Practices Act. The Company
is not (and never has been) in default or violation of, or to the Company’s
knowledge, under investigation with respect to or threatened to be charged with,
or given notice of any violation of, in any material respect, any Applicable Law
applicable to the Business or by which any of the Purchased Assets is bound. The
Company has not, and to Company’s knowledge, no officer, agent, employee or
other Person acting on behalf of the Company or the Business has, directly or
indirectly: (a) made any unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity and related in any way to the
Business; (b) made any unlawful payment to any foreign or domestic government
official or employee, foreign or domestic political parties or campaigns,
official of any public international organization, or official of any
state-owned enterprise; (c) violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended; or (d) made any bribe, payoff, influence
payment, kickback or other similar unlawful payment.
Section 3.12    Permits. Schedule 3.12 of the Company Disclosure Schedule sets
forth an accurate and complete list of all Permits which have been issued to the
Company related to the Business and are currently in effect (the “Company
Permits”). Each Company Permit is valid and in full force and effect, and the
Company is not in default in any material respect thereunder. There is no
investigation or proceeding pending or, to the Company’s knowledge, threatened
that would reasonably be expected to result in the termination, revocation,
suspension or restriction of, or the loss of any benefit to which the Company
would obtain from, any Company Permit or the imposition of any fine, penalty or
other sanctions for violation of any Applicable Law relating to any Company
Permit, and none of the Company Permits will be terminated or impaired or become
terminable or impaired, in whole or in part, as a result of the Transactions
contemplated by this Agreement. The Company Permits constitute all of the
Permits required to conduct the Business as presently conducted by the Company.
Section 3.13    Environmental Matters.
(a)    The Company is and, for the previous five (5) years, has been in material
compliance with all Environmental Laws as to the Business and the Purchased
Assets
(b)    To the Company’s knowledge, no Hazardous Materials have been Released or
have otherwise come to be located at or under the Leased Real Property in a
quantity or manner that has resulted in contamination of the soil, groundwater,
surface water or structures that requires investigation, removal, remediation or
other response action under



--------------------------------------------------------------------------------

    

applicable Environmental Laws or could reasonably be expected to result in the
assertion of an Environmental Claim against the Company.
(c)    The Company has not generated, treated, stored, Released, transported or
arranged for transportation or disposal of any Hazardous Material at any Leased
Real Property or otherwise in connection with the Business except in material
compliance with Environmental Laws, in a manner and quantity reasonably
necessary for the conduct of the Business, and in a manner that would not
reasonably be expected to result in the assertion of an Environmental Claim
against the Company or the Business.
(d)    The Company has not received any written notice of alleged, actual or
potential responsibility or liability for, or any inquiry or investigation
regarding: (i) the violation of any Environmental Laws or Environmental Permits;
(ii) the presence, Release or threatened Release, generation, transportation, or
disposal of any Hazardous Materials at the Real Property, or any other location;
or (iii) injury or damage to any Person, property, or natural resource as a
result of exposure to or the presence, Release, threatened Release, or discharge
of any Hazardous Materials. To the Company’s knowledge, no Environmental Claim
regarding any such matters is pending or threatened.
Section 3.14    Material Contracts.
(a)    Except as listed on Schedule 3.14(a) of the Company Disclosure Schedule,
with respect to the Business or any of the Purchased Assets or Assumed
Liabilities, the Company is not a party to (each, a “Material Contract”):
(i)    any Contract that involves the purchase or sale of goods or services with
a value, or involving payments by or to the Company, of more than $50,000 per
year;
(ii)    any employment agreement with a Person providing services to the Company
or the Business;
(iii)    any note, mortgage, indenture or other obligation or agreement or other
instrument for or relating to Indebtedness (other than capitalized lease
obligations entered into in the ordinary course with aggregate obligations of
not less than $25,000), or any guarantee of third party obligations, or any lien
securing such indebtedness or obligations;
(iv)    any collective bargaining agreement with any labor unions or
associations representing employees;
(v)    any Contract pursuant to which any Intellectual Property Rights or
Technology that is currently being used by the Company is or has been licensed,
sold, assigned or otherwise conveyed or provided to the Company (other than
license terms for Open Source Software and Contracts for non-customized software
that (A) is so licensed solely in executable or object code form pursuant to a
nonexclusive, internal use software license, (B) is not incorporated into, or
used directly in the development, manufacturing or distribution of, the
Company’s products or services and (C) is generally available on standard terms
for either (y) annual payments by the Business of $25,000 or less or (z)
aggregate payments by the Business of $50,000 or less (“Standard Software”));
(vi)    any Contract pursuant to which any Assigned Intellectual Property or
Licensed Intellectual Property is or has been licensed (whether or not such
license is currently exercisable), sold, assigned or otherwise conveyed or
provided to a third party by the Company or pursuant to which the Company has
agreed not to enforce any Intellectual Property Right owned by or exclusively
licensed to the Company against any third party, in each case, except for
Contracts granting non-exclusive licenses entered into in the ordinary course of
business consistent with past practice;
(vii)    any material distributor, original equipment manufacturer, reseller,
value added reseller, sales, agency or manufacturer’s representative Contract;
(viii)    any material limited liability company, joint venture or partnership
agreement, or any sharing of revenues, profits, losses, costs or liabilities or
any other similar Contract;
(ix)    except Contracts related to Open Source Software, any Contract imposing
any restriction on the Company’s right or ability, or, after the Closing Date,
the right or ability of Purchaser or any of its Affiliates (A) to compete in any
line of business or with any Person, to offer or sell any products or services,
or to partner with any third



--------------------------------------------------------------------------------

    

party, in any area or which would so limit the freedom of Purchaser or any of
its Affiliates after the Closing Date (including granting exclusive rights or
rights of first refusal to license, market, sell or deliver any of the products
or services offered by the Company or any related Technology or Intellectual
Property Right), (B) to acquire any product or other asset or any services from
any other Person, to sell any product or other asset to or perform any services
for any other Person or to transact business or deal in any other manner with
any other Person or (C) develop or distribute any Technology;
(x)    any Contract providing for “most favored nation” terms, including such
terms for pricing;    
(xi)    any Contract in which the Company has the exclusive right to publish
content of a third party;
(xii)    any Contract which provides for an outstanding loan or advance
(excluding advances for travel and entertainment expenses made in accordance
with customary policies for such advances), in any amount and to any manager,
officer, director or employee of the Company or any trustee, beneficiary, or
Affiliate of the Company;
(xiii)    any settlement or release agreement or other agreement, except Open
Source Software contracts, pursuant to which the Company has relinquished or
agreed not to enforce the rights of the Company or which imposes any obligations
or liabilities on the Company in a Proceeding, pending or threatened;
(xiv)    any Personal Property Lease;
(xv)    any Contract relating to cleanup, abatement, monitoring or other actions
in connection with any Liability related to Environmental Laws;
(xvi)    any Contract with a Governmental Authority; or
(xvii)    any other Contract not made in the ordinary course of business that is
material to the Business.        
(b)    The Company has made available to Purchaser accurate and complete copies
of all written Contracts identified in Schedule 3.14(a) of the Company
Disclosure Schedule, including all amendments thereto, but excluding those
customer Contracts that were entered into by the customer accepting one or more
of Company’s standard click-through agreements in the form made available to
Purchaser, which Contracts are valid and binding on the applicable customer.
Schedule 3.14(a) of the Company Disclosure Schedule provides an accurate
description of the terms of each Contract identified in Schedule 3.14(a) of the
Company Disclosure Schedule that is not in written form. Except as set forth on
Schedule 3.14(b), all of the Material Contracts are in full force and effect and
constitute legal and binding obligations of the Company and the party thereto,
as the case may be. Neither the Company nor, to the Company’s knowledge, any
other party is in breach of or default under, and no event has occurred which
with notice or lapse of time, or both, would become a breach of or default
under, any Material Contract. Except as set forth on Schedule 3.14(b), neither
the Company, nor to the Company’s knowledge, any other party, has received
notice from any party of its or any other party’s intention to cancel, not renew
or otherwise terminate any Material Contract, and there are no facts or
circumstances that would reasonably be expected to result in an violation of any
provision of, or the failure to perform any act which would constitute a breach
of, or default under, any Material Contract.



--------------------------------------------------------------------------------

    

Section 3.15    Intellectual Property.
(a)    Schedule 3.15(a) of the Company Disclosure Schedule accurately identifies
and describes as of the date of this Agreement each product and service
developed, marketed, licensed, sold, performed, distributed or otherwise made
available as part of the conduct of the Business, including any product or
service currently under development by the Company for the Business.
(b)    Schedule 3.15(b) of the Company Disclosure Schedule accurately identifies
as of the date of this Agreement (i) each item of Registered IP in which the
Company has or purports to have an ownership interest of any nature (whether
exclusively, jointly with another Person, or otherwise), (ii) the jurisdiction
in which such item of Registered IP has been registered or filed and the
applicable application, registration, or serial or other similar identification
number, (iii) any other Person that has an ownership interest in such item of
Registered IP and the nature of such ownership interest and (iv) all
unregistered trademarks used in connection with the Business. The Company has
provided Purchaser with complete and accurate copies of all applications,
correspondence, and other material, non-privileged documents related to each
such item of Registered IP.
(c)    Schedule 3.15(c) of the Company Disclosure Schedule accurately identifies
as of the date of this Agreement (i) all Intellectual Property Rights or
Technology licensed, sold, assigned or otherwise conveyed or provided to the
Company and used in the Business (other than Standard Software and licenses
received from customers in the ordinary course of business in connection with
the Company providing services to such customers under agreements which do not
deviate materially from the Company’s standard form customer agreements), (ii)
the corresponding Contract or Contracts pursuant to which any such Licensed
Intellectual Property is licensed to the Company, and (iii) whether such license
or licenses granted to the Company is or are, as the case may be, exclusive or
nonexclusive. No Person who has licensed Licensed Intellectual Property to the
Company has any ownership rights or exclusive license rights to derivative works
or improvements made by the Company related to such Licensed Intellectual
Property.
(d)    Schedule 3.15(d) of the Company Disclosure Schedule accurately identifies
as of the date of this Agreement each Contract pursuant to which any Person has
been granted any license under, or otherwise has received or acquired any right
(whether or not currently exercisable) or interest in, any Company IP, except
licenses granted to the Company’s customers in the ordinary course of business
under agreements which do not materially deviate from the Company’s standard
form customer agreements. Except for those Contracts identified on Schedule
3.15(d), the Company is not bound by, and no Company IP is subject to, any
Contract containing any covenant or other provision that in any way limits or
restricts the ability of the Company to use, assert, enforce, or otherwise
exploit any Company IP anywhere in the world. The Company has not transferred
ownership of (whether a whole or partial interest), or granted any exclusive
right to use, any Technology or Intellectual Property Right to any Person.
(e)    The Company has made available to Purchaser an accurate and complete copy
of each of the following standard forms of Company IP Contract used by the
Company at any time and when such form was used (if such form is no longer used
as of the date of this Agreement) (other than forms of Company IP Contracts (1)
where all such Company IP Contracts on such form have been terminated and under
which the Company has no further financial or other material obligations, except
for indemnification obligations that may survive such termination but that do
not materially deviate from the current Company forms which have been made
available to Purchaser, or (2) under which the Company’s material rights and
obligations do not materially deviate from the current Company forms which have
been made available to Purchaser and which do not contain restrictions on the
ability of the Company to compete in any line of business): (i) end user or
sales agreement or purchase order acknowledgement form, (ii) terms of service
(if applicable), (iii) development, consulting or independent contractor
agreement containing any assignment or license of Technology or Intellectual
Property Rights, or (iv) content publishing agreements. The Company has made
available to the Purchaser a complete and accurate copy of any such Company IP
Contract that deviates in any material respect from the corresponding standard
form agreement provided to Purchaser.
 
(f)    The Company exclusively owns all right, title, and interest to and in the
Company IP free and clear of any lien (statutory or other) or security interest.
(g)    Schedule 3.15(g) of the Company Disclosure Schedule contains a complete
and accurate list of all Contracts pursuant to which the Company is obligated to
pay royalties, fees, commissions, and other amounts (other than sales
commissions paid to employees according to any of the Company’s standard
commissions plan) for the manufacture, sale, or distribution of any Company
Product or the use of any Company IP or Licensed Intellectual Property.



--------------------------------------------------------------------------------

    

(h)    To the Company’s knowledge, all Company IP is valid and enforceable. The
Company has made all filings and payments and taken all other actions required
to be made or taken to maintain Registered IP in full force and effect by the
applicable deadline and otherwise in accordance with all Applicable Laws. No
interference, opposition, reissue, reexamination, or other Proceeding is or
since December 31, 2009, has been pending or, to the Company’s knowledge,
threatened, in which the scope, validity, or enforceability of any Company IP is
being, has been, or could reasonably be expected to be contested or challenged.
Each item of Registered IP is in compliance with all legal requirements and all
filings, payments, and other actions required to be made or taken to maintain
such item of Registered IP in full force and effect have been made by the
applicable deadline. No application for a patent or a material copyright, mask
work, or trademark registration or any other type of material Registered IP
filed by or on behalf of the Company at any time since December 31, 2009, has
been abandoned, allowed to lapse, or rejected, except to the extent such
Registered IP is no longer used in or otherwise material to the Business. The
Company has not engaged in patent or copyright misuse or any fraud or
inequitable conduct in connection with any Company IP. To the Company’s
knowledge, no trademark or trade name owned, used, or applied for the Company
and related to the Business conflicts or interferes with any trademark or trade
name owned, used, and applied for by any other Person. To the Company’s
knowledge, no event or circumstance (including a failure to exercise adequate
quality controls and an assignment in gross without the accompanying goodwill)
has occurred or exists that has resulted in, or could reasonably be expected to
result in, the abandonment of any material trademark related to the Business
(whether registered or unregistered) owned, used, or applied for by the Company.
Schedule 3.15(h) of the Company Disclosure Schedule sets forth a detailed
listing with respect to each item of Registered IP and all actions, filings and
payment obligations due to be made to any Governmental Body within twelve (12)
months following the Effective Date.
(i)    To the Company’s Knowledge, except as set forth on Schedule 3.15(i), no
Person has infringed, misappropriated, or otherwise violated, and no Person is
currently infringing, misappropriating, or otherwise violating, any Company IP.
Schedule 3.15(i) of the Company Disclosure Schedule accurately provides a brief
description of the current status of any actual, alleged, or suspected
infringement or misappropriation of any Company IP.
(j)    Neither the execution, delivery, or performance of this Agreement nor the
consummation of any of the Transactions or agreements contemplated by this
Agreement will, with or without notice or the lapse of time, result in, or give
any other Person the right or option to cause or declare: (i) a loss of, or Lien
on, any Company IP; (ii) a breach of, termination of, or acceleration or
modification of any right or obligation under any Contract listed or required to
be listed in Schedules 3.15(c) or 3.15(d) of the Company Disclosure Schedule;
(iii) the release, disclosure, or delivery of any Company IP by or to any escrow
agent or other Person; or (iv) the grant, assignment, or transfer to any other
Person of any license or other right or interest under, to, or in any Company
IP.
(k)    The Company IP and the Licensed Intellectual Property constitute all
Intellectual Property Rights and Technology used in or necessary for the conduct
of the Business as presently conducted, including the design, manufacture,
license and sale of all products and services currently under development or in
production.
(l)    The Company has not infringed, misappropriated, or otherwise violated any
Intellectual Property Right of any other Person. No infringement,
misappropriation, or similar claim or Proceeding related to the Business is
pending or threatened in writing against the Company or, to the Company’s
knowledge, against any Person who may be entitled to be indemnified or
reimbursed by the Company with respect to such claim or Proceeding. The Company
has not received any notice or other communication (in writing or otherwise)
relating to any actual, alleged, or suspected infringement, misappropriation or
violation of any Intellectual Property Right of another Person.
(m)    None of the software related to the Business, and owned or developed by
the Company, that is marketed, distributed, licensed, sold, or otherwise made
available to any Person by the Company (collectively, “Company Software”) nor,
to the Company’s knowledge, any third party software that the Company uses in
the Business and that is marketed, distributed, licensed, sold, or otherwise
made available to any Person by the Company, (i) contains any bug, defect, or
error that materially and adversely affects the use, functionality, or
performance of the Company Software or any product or system containing or used
in conjunction with the Company Software or (ii) fails to comply in any material
respect with any applicable warranty or other contractual commitment to third
parties relating to the use, functionality, or performance of such Company
Software or any product or system containing or used in conjunction with such
Company Software.
(n)    No Company Software contains any “back door,” “drop dead device,” “time
bomb,” “Trojan horse,” “virus,” “worm,” “spyware” or “adware” (as such terms are
commonly understood in the software industry) or any other code designed or
intended to have, or capable of performing or facilitating, any of the following
functions: (i) disrupting, disabling, harming, or otherwise impeding in any
manner the operation of, or providing unauthorized access to, a computer system
or network or other device on which such code is stored or installed or (ii)
compromising the privacy or data security of a user or



--------------------------------------------------------------------------------

    

damaging or destroying any data or file without the user’s consent
(collectively, “Malicious Code”). The Company implements industry standard
measures designed to prevent the introduction of Malicious Code into Company
Software, including firewall protections and regular virus scans.
(o)    No source code for any Company Software has been delivered, licensed, or
made available to any escrow agent or other Person who (i) is not, as of the
date of this Agreement, an employee of the Company, or (ii) was not at the time
of such access either an employee or a contractor with a contract providing for
such contractor to keep Company information confidential and acknowledging that
all work developed would be owned by the Company. The Company does not have any
duty or obligation (whether present, contingent, or otherwise) to deliver,
license, or make available the source code for any Company Software to any
escrow agent or other Person. No event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) will, or could
reasonably be expected to, result in the delivery, license, or disclosure of any
source code for any Company Software to any other Person who is not, as of the
date of this Agreement, an employee of the Company.
(p)    Each Person who is or was an employee of the Company and who is or was
involved in the creation or development of any Company IP has received a copy of
Seller’s Employee Handbook and signed an Acknowledgement Form as provided
therein substantially in the form which has been made available to the
Purchaser. No current or former stockholder, officer, director, employee or
contractor of the Company has any claim, right (whether or not currently
exercisable), or ownership interest in any Company IP. To the Company’s
knowledge, no employee of the Company is (i) bound by or otherwise subject to
any Contract restricting him or her from performing his duties for the Company
or (ii) in breach of any Contract with any former employer or other Person
concerning Intellectual Property Rights or confidentiality due to his or her
activities as an employee of the Company.
(q)    Except to the extent required in connection with the use of the open
source software set forth in Schedule 3.15(q), no Company Software is subject to
any “copyleft” or other obligation or condition (including any obligation or
condition under any “open source” license such as the GNU Public License, Lesser
GNU Public License, or Mozilla Public License) that (i) requires, or conditions
the use or distribution of such Company Software or portion thereof on, (A) the
disclosure, licensing, or distribution of any source code for any portion of
such Company Software or (B) the granting to licensees of the right to make
derivative works or other modifications to such Company Software or portions
thereof or (ii) otherwise imposes any limitation, restriction, or condition on
the right or ability of the Company to use, distribute or charge for any Company
Software. The Company’s representations in this Section 3.15(q) are the only
representations and warranties the Company is making with respect to the
existence of rights and obligations imposed by licenses for open source software
used by the Company (“Open Source Software”) and all other representations and
warranties in this Section 3.15 and in Sections 3.4, 3.5, and 3.14, shall be
deemed to expressly exclude Open Source Software.
(r)    No funding, facilities, or personnel of any Governmental Authority or any
public or private university, college, or other educational or research
institution were used, directly or indirectly, to develop or create, in whole or
in part, any Company IP.
(s)    The Company is not and has never been a member or promoter of, or a
contributor to, any industry standards body or similar organization that could
require or obligate the Company to grant or offer to any other Person any
license or right to any Company IP.
(t)    The Company has not received or logged any product warranty claims
regarding any Company Product since December 31, 2009.
Section 3.16    Information Technology.
(a)    All devices, software, computers and network systems and their
configuration that are used to access, create, update, delete, read, view,
transform, transfer, store and communicate information used by the Company in
the conduct of the Business as well as the information itself (“IT Systems”) are
owned by, or licensed or leased to, the Company. Copies or details of all
material licenses and leases relating to the IT Systems have been made available
to Purchaser. The Company is the legal and beneficial owner of, or has a
contractual right to use the IT Systems free from Liens, except for Permitted
Liens, and has not, in the twelve (12) months prior to the date of this
Agreement, received written notice from a third party alleging that the Company
is in default under licenses or leases relating to the IT Systems.
(a)    The IT Systems have been satisfactorily maintained and supported and the
Company has reasonable and appropriate maintenance and support agreements in
respect of the IT Systems, and none of them will be terminable as a result of
the execution or completion of this Agreement.



--------------------------------------------------------------------------------

    

(b)    The IT Systems will have adequate capability and capacity for all of the
processing and other functions required by the Company immediately following the
Closing Date.
(c)    The Company has in effect disaster recovery plans which are reasonable
for the Business and which have been made available to Purchaser, procedures and
facilities for its business and has taken all reasonable steps to safeguard the
security and the integrity of its IT Systems. To the Company’s knowledge, in the
past twenty four months there have been no unauthorized intrusions or breaches
of the security with respect to the IT Systems. The Company has implemented
those security patches or upgrades that are generally available for the IT
Systems which are material to the IT Systems and the Business.
(d)    The Company implements industry standard measures designed to prevent the
introduction of Malicious Code into its IT Systems, including firewall
protections and regular virus scans and for taking and storing on-site and
off-site back-up copies of Software, Customer Data and Personal Data.
Section 3.17    Privacy and Personal Data.
(a)    The Company is, and has at all times since December 31, 2009, been, in
material compliance with (i) all Applicable Laws and industry standards; and
(ii) all Contracts (or portions thereof) related to the Business between the
Company and vendors, marketing affiliates, and other customers and business
partners, that are applicable to the use and disclosure of Personal Data (such
Contracts being hereinafter referred to as “Privacy Agreements”). The Company
has delivered to Purchaser accurate and complete copies of all of the Privacy
Agreements of the Company.
(b)    The Privacy Agreements and all publicly posted privacy statements or
notices do not require the delivery of any notice to or consent from any Person,
or prohibit the transfer of Personal Data collected and in the possession or
control of the Company to Purchaser, in connection with the execution, delivery,
or performance of this Agreement or the consummation of any of the Transactions
contemplated by this Agreement.
(c)    The Company has confidentiality agreements in place with all Affiliates,
vendors or other Persons whose relationship with the Company involves the
collection, use, disclosure, storage, or processing of Personal Data on behalf
of the Company, which agreements require such Persons to protect such Personal
Data in a manner consistent with the Company’s obligations in the Privacy
Agreements and in compliance with Applicable Laws.
(d)    Neither the execution, delivery or performance of this Agreement, nor the
consummation of any of the Transactions contemplated by this Agreement will
result in any violation of any Privacy Agreements or any Applicable Law
pertaining to privacy, or Personal Data.
(e)    The Company has reasonable safeguards in place to protect Personal Data
in the Company’s possession or control from unauthorized access by third
Persons, including the Company’s employees and contractors.
(f)    To the Company’s knowledge, no Person has made any illegal or
unauthorized use of Personal Data that was collected by or on behalf of the
Company and is in the possession or control of the Company.
(g)    Except as set forth on Schedule 3.17(g), the Company is not bound by any
Contract or other obligation than prohibits the Company from using Personal
Data, or other information if such information has been de-identified.
Section 3.18    Tax Matters.
(a)    The Company is a validly electing S corporation for U.S. federal income
tax purposes. The Company has timely filed (taking into account any extensions
of time for such filings that have been properly and timely requested by the
Company) all Tax Returns that were required to be filed. All such Tax Returns
are complete and accurate in all material respects. All Taxes owed by the
Company (whether or not shown on any Tax Return) have been paid. All Taxes that
the Company has been required to collect or withhold have been collected or
withheld and, to the extent required by law, have been timely paid to the proper
Governmental Authority. Except as set forth on Schedule 3.18(a), no written
claim has ever been made by a Governmental Authority in a jurisdiction in which
the Company does not file Tax Returns that the Company is or may be subject to
taxation by that jurisdiction.
(b)    There are no Liens on any of the Purchased Assets for Taxes (other than
statutory liens for current Taxes not yet due and payable).



--------------------------------------------------------------------------------

    

(c)    No deficiencies for Taxes of the Company has been claimed, proposed or
assessed by any Governmental Authority which deficiencies remain unpaid or
unresolved. There are no pending or, to Company’s knowledge, threatened audits,
investigations, disputes, notices of deficiency, claims or other Proceedings for
or relating to any liability for Taxes of the Company. There have been no audits
of the Company’s Tax Returns by the relevant Governmental Authorities at any
time during the last three (3) tax years. The Company has not been notified in
writing that any Governmental Authority intends to audit the Company’s Tax
Returns for any other period. No waiver or extension of a statute of limitations
relating to Taxes is in effect with respect to the Company.
(d)    Since December 31, 2013, the Company has not incurred any liability for
Taxes outside the ordinary course of business or otherwise inconsistent with
past practice.
(e)    No Purchased Asset (i) is property required to be treated as owned by
another person pursuant to the provisions of Section 168(f)(8) of the Internal
Revenue Code of 1954, as amended and in effect immediately prior to the
enactment of the Tax Reform Act of 1986, (ii) constitutes “tax-exempt use
property” within the meaning of Section 168(h) of the Code, (iii) is “tax-exempt
bond financed property” within the meaning of Section 168(g) of the Code, (iv)
secures any debt the interest of which is tax-exempt under Section 103(a) of the
Code or (v) is subject to a 467 rental agreement as defined in Section 467 of
the Code.
(f)    The Company is not a party to any Tax sharing, indemnity, allocation, or
similar agreements.
Section 3.19    Employee Benefit Plans.
(a)    Schedule 3.19(a)(i) of the Company Disclosure Schedule identifies each
“employee benefit plan” (as defined in Section 3(3) of ERISA) which covers any
Business Employee and any bonus, deferred or incentive compensation, retirement,
profit sharing, equity-based, Code Section 125 cafeteria plan or flexible
benefit arrangement, employment, consulting, change in control or severance
plan, arrangement, agreement or program, and material fringe benefit plan,
arrangement, agreement or program, whether or not subject to ERISA, whether
formal or informal, oral or written, legally binding or not, maintained or
contributed to for the benefit of any Business Employee by the Company or any
ERISA Affiliate or under which the Company or any ERISA Affiliate has any
present or future Liability with respect to any Business Employee (collectively,
the “Benefit Plans”). Schedule 3.19(a)(ii) of the Company Disclosure Schedule
sets forth a list of each Business Employee as of the date hereof, and such
Business Employee’s leave, sick pay or vacation benefit (earned or unearned).
(b)    The Company (i) has complied in all material respects with all applicable
laws and regulations relating to the Benefit Plans, including but not limited to
ERISA, and (ii) have administered each Benefit Plan in all material respects in
compliance with Applicable Laws in accordance with its terms. The Company has
not made any commitments to increase benefits under any Benefit Plan or to
otherwise amend any Benefit Plan.
(c)    Except as set forth on Schedule 3.19(c) of the Company Disclosure
Schedule, no leased employee (within the meaning of Section 414(n) or (o) of the
Code) as of the date hereof performs any material services for the Company with
respect to the Business.
(d)    Each Benefit Plan that is an employee pension benefit plan (as defined in
Section 3(2) of ERISA) and which is intended to be qualified under Code Section
401(a) (a “Pension Plan”) has received from the IRS a favorable determination
letter or may rely upon any opinion letter for a prototype or volume submitter
plan. To the Company’s knowledge, no event has occurred since the date of the
most recent determination or opinion letter (other than the effective date of
certain amendments to the Code the remedial amendment period for which has not
expired) that would reasonably be expected to adversely affect the qualified
status of any such Benefit Plan. No Benefit Plan is a “defined benefit plan” as
defined in Section 3(35) of ERISA.
(e)    The Company nor any ERISA Affiliate or any trustee or agent of any
Benefit Plan has been or is currently engaged in any prohibited transactions as
defined by Section 406 of ERISA or Section 4975 of the Code for which an
exemption is not applicable which could subject the Company, any ERISA Affiliate
or any trustee or agent of any Benefit Plan to the Tax or penalty imposed by
Section 4975 of the Code or Section 502 of ERISA.
(f)    The Company nor any ERISA Affiliate has been or is currently party to any
(A) “multi‑employer plan,” as that term is defined in Section 3(37) of ERISA,
(B) “multiple employer plan” (within the meaning of Section 413(c) of the Code),
(C) “pension plan” within the meaning of Section 3(2) of ERISA that is subject
to Title IV or Section 302 of ERISA or Section 412 of the Code, or (D) multiple
employer welfare arrangement (within the meaning of Section 3(40) of ERISA.



--------------------------------------------------------------------------------

    

(g)    With respect to each Benefit Plan, there are no actions, suits or claims
(other than routine claims for benefits in the ordinary course) pending or, to
Company’s knowledge, threatened against any Benefit Plan, the Company, any ERISA
Affiliate or any trustee or agent of any Benefit Plan.
(h)    With respect to each Benefit Plan to which the Company or any ERISA
Affiliate is a party which constitutes a group health plan subject to Section
4980B of the Code, each such Benefit Plan complies, and in each case has
complied, in all material respects, with all applicable requirements of Section
4980B of the Code.
(i)    Full payment has been made of all amounts which the Company or any ERISA
Affiliate was required to have paid as a contribution to any Benefit Plan as of
the last day of the most recent fiscal year of each of the Benefit Plans ended
prior to the date of this Agreement.
(j)    No Benefit Plan other than a Pension Plan provides benefits to any
individual after termination of employment, other than as required by Applicable
Law.
(k)    Except as set forth on Schedule 3.19(k) of the Company Disclosure
Schedule, the consummation of the Transactions contemplated by this Agreement
will not (i) entitle any current or former director, employee, contractor or
consultant of the Business to severance pay, unemployment compensation or any
other payment, (ii) accelerate the time of payment or vesting, or increase the
amount of, compensation due to any such director, employee, contractor or
consultant, or result in the payment of any other benefits to any Person or the
forgiveness of any Indebtedness of any Person, (iii) result in any prohibited
transaction described in Section 406 of ERISA or Section 4975 of the Code for
which an exemption is not available or (iv) result (either alone or in
conjunction with any other event) in the payment or series of payments by the
Company or any of its Affiliates to any Person of an “excess parachute payment”
within the meaning of Section 280G of the Code.    
(l)    Schedule 3.19(l) of the Company Disclosure Schedule sets forth each
Benefit Plan that is a “nonqualified deferred compensation plan” (as defined
under Section 409A(d)(1) of the Code). Except as set forth on Schedule 3.19(l),
each Benefit Plan that is a “nonqualified deferred compensation plan” (as
defined under Section 409A(d)(1) of the Code) has at all times been operated,
administered and documented in compliance with Section 409A of the Code.
Section 3.20    Insurance. The Company maintains policies of fire and casualty,
liability and other forms of insurance in such amounts, with such deductibles
and against such risks and losses, as set forth in Schedule 3.20 of the Company
Disclosure Schedule. All policies described or required to be set forth in
Schedule 3.20 of the Company Disclosure Schedule are in full force and effect,
and the Company is not in default, whether as to payment of premium or
otherwise, in any material respect under the terms of any such policy. Excluding
insurance policies that have expired and been replaced in the ordinary course of
business consistent with past practice, no insurance policy has been cancelled
within the last three (3) years and no threat has been made to cancel any
insurance policy of the Company during such period. Since January 1, 2009, there
has been no claim by the Company in excess of $25,000 under any of such policies
or bonds as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or bonds or in respect of which such underwriters
have reserved their rights.
Section 3.21    Transactions with Directors, Officers and Affiliates. No
Affiliate, employee, officer, director or any of their “immediate family” (as
such terms are respectively defined in Rule 12b-2 and Rule 16a-1 of the
Securities Exchange Act of 1934, as amended) of the Company (each of the
foregoing, a “Related Person”), other than in its capacity as an officer,
director or employee of the Company (a) is involved, directly or indirectly, in
any material business arrangement or other material relationship with the
Company (whether written or oral) related to the Business or the Purchased
Assets or (b) directly or indirectly owns, or otherwise has any right, title,
interest in, to or under, any material property or right, tangible or
intangible, that is used in the Business.
Section 3.22    Labor and Employment.
(a)    Schedule 3.22(a)(i) of the Company Disclosure Schedule lists each
Business Employee as of the date hereof and such Business Employee’s (i)
employment status (i.e., full time, part time, temporary, casual, seasonal,
etc.), (ii) employment authorization or work visa status, to the extent required
for employment authorization and/or verification purposes in the applicable
jurisdiction and permitted by applicable laws, (iii) date of hire and service
dates, (iv) current wages, salaries or hourly rate of pay, benefits (both
statutory and nonstatutory), vacation entitlement, commissions and bonus
opportunity (whether monetary or otherwise), (v) other material compensation
paid or payable since the beginning of the most recently completed fiscal year,
(vi) for any benefit that takes into account length of service to the Company,
the date upon which each such term of employment with the Company became
effective and (vii) location of current employment. The Company has made
available to Purchaser copies of all written agreements between the Company and
any employee of the Company. The employment of all



--------------------------------------------------------------------------------

    

employees of the Company is terminable at will. Except as otherwise indicated in
Schedule 3.22(a)(ii) of the Company Disclosure Schedule, no Business Employee
has indicated in writing (including electronic mail) to the Company that he or
she will cancel or otherwise terminate their relationship with the Company and
none of the Business Employees set forth on Schedule 3.22(a)(i) of the Company
Disclosure Schedule has otherwise indicated to the Company that he or she will
cancel or otherwise terminate their relationship with the Company.
(b)    The Company is not party or subject to a labor union or collective
bargaining agreement in connection with the Business, and no such labor union or
collective bargaining agreement is being negotiated. The Company has no
obligation to negotiate any such labor union or collective bargaining agreement.
To Company’s knowledge, there is no activity involving any current or former
employee seeking to certify a collective bargaining unit or engaging in any
other labor organizational activity.
(c)    No labor dispute, request for representation, picket, work slow-down,
strike, work stoppage or any action or arbitration has occurred or is occurring
or, to Company’s knowledge, has been threatened that involve any current or
former employee within three years prior to the date hereof. No event has
occurred or circumstance exists that may provide the basis of any work stoppage
or other labor dispute in connection with the Business.
(d)    The Company is not the subject of any claim which is pending or, to
Company’s knowledge, threatened, asserting that the Company has, in connection
with the Business, committed an unfair labor practice (within the meaning of the
National Labor Relations Act or applicable state or foreign statutes) or seeking
to compel the Company to bargain with any labor organization as to wages with
conditions of employment.
(e)    The Company has complied with each, and is not in violation of any, law
relating to anti-discrimination and equal employment opportunities in connection
with the Business. There are, and have been within the last five years, no
violations of any other law respecting the hiring, hours, wages, occupational
safety and health, employment, promotion, termination or benefits of any current
or former employee or other Person in connection with the Business. The Company
has filed all reports, information and notices required within the last five
years under any law respecting the hiring, hours, wages, occupational safety and
health, employment, promotion, termination or benefits of any current or former
employee or other Person in connection with the Business, and will timely file
prior to Closing all such reports, information and notices required by any law
to be given prior to Closing.
(f)    The Company has paid or properly accrued all wages and compensation due
to current or former employees, including all vacations or vacation pay,
holidays or holiday pay, sick days or sick pay, and bonuses.
(g)    The Company is not a party to any Contract which restricts the Company
from relocating, closing or terminating any of its operations or facilities or
any portion thereof. The Company has not since January 1, 2010 effectuated a
“plant closing” (as defined in the WARN Act) or a “mass lay-off” (as defined in
the WARN Act), in either case affecting any site of employment or facility of
the Company, except in accordance with the WARN Act. The consummation of the
Transactions contemplated by this Agreement will not create liability for any
act by the Company on or prior to the Closing under the WARN Act or any other
law respecting reductions in force or the impact on employees of plant closings
or sales of businesses.
(h)    The Company has complied and is in compliance with the requirements of
the Immigration Reform and Control Act of 1986. The Company Disclosure Schedule
sets forth a true and complete list of all Business Employees working in the
United States who are not U.S. citizens and a description of the legal status
under which each such Business Employee is permitted to work in the United
States. All Business Employees who are performing services for the Company in
the United States are legally able to work in the United States and will be able
to continue to work in the Business in the United States following the
consummation of the Transactions contemplated by this Agreement.
(i)    Each Person providing services to the Company that has been characterized
as a consultant or independent contractor and not as an employee has been
properly characterized as such and the Company does not have any liability or
obligations, including under or on account of any Benefit Plan, arising out of
the hiring or retention of Persons to provide services to the Company and
treating such Persons as consultants or independent contractors and not as
employees of the Company.
Section 3.23    Customers and Suppliers. Schedule 3.23 of the Company Disclosure
Schedule sets forth, with respect to the Business during the last full fiscal
year, a list of (a) the dollar amount derived from each of the 20 largest (based
on dollar amounts purchased) customers of the Company, (b) the dollar amount
purchased from the 20 largest (based on dollar amounts purchased or revenue
shared) suppliers of the Company, including suppliers of Intellectual Property
Rights or Technology that is



--------------------------------------------------------------------------------

    

currently being used by, or incorporated into products or services of, the
Company, and (c) any third parties from whom the Company licenses content to
publish as part of the Company’s products and services on an exclusive basis
(“Exclusive Content Providers”). The Company has provided Purchaser with
complete and accurate copies of each contract pursuant to which the Company
licenses content from a third party to publish as part of the Company’s products
and services (“Content Providers”). Except as set forth on Schedule 3.23, the
Company has no knowledge of, and has not received written notice of the
intention of: (i) any of such customers, suppliers or Exclusive Content
Providers (or other material Content Providers) to cease doing business or
reduce in any material respect the business transacted with the Company or to
terminate or modify any agreements with the Company (whether upon consummation
of the Transactions contemplated hereby or otherwise); or (ii) any Governmental
Authority, customer, supplier or Exclusive Content Providers (or other material
Content Providers) to cease doing business or reduce in any material respect the
business transacted between such parties or modify any agreement between such
parties, which may adversely impact the Business or Purchased Assets.
Section 3.24    Brokers. Except for Berkery Noyes & Co., LLC (for which the
Company is obligated to pay and which is an Excluded Liability), there is no
investment banker, broker, finder or other intermediary which has been retained
by or is authorized to act on behalf of, or is entitled to any fee or commission
from the Company in connection with the Transactions contemplated by this
Agreement.
Section 3.25    Full Disclosure. This Agreement, including the Company
Disclosure Schedule, and any certificate, instrument or other document required
to be delivered pursuant to this Agreement by the Company or the Stockholder,
does not contain, on the part of the Company or the Stockholder, any untrue
statement of a material fact, and does not omit, on the part of the Company or
the Stockholder, to state any material fact necessary to make the statements
contained herein or therein not misleading.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to the Company and the Stockholder that the
statements contained in this Article IV are true and correct as of the date of
this Agreement.
Section 4.1    Authority and Binding Effect. Purchaser has the corporate power
and authority to execute and deliver this Agreement and each agreement, document
and instrument to be executed and delivered by or on behalf of Purchaser,
pursuant to this Agreement and to carry out the Transactions contemplated hereby
and thereby. The execution, delivery and performance of this Agreement and the
Other Agreements have been duly and validly authorized by the board of directors
of Purchaser, and no additional other corporate proceedings on the part of
either Purchaser is necessary in connection with the execution, delivery and
performance of this Agreement or the Other Agreements. This Agreement has been
duly executed and delivered by Purchaser and, assuming the due authorization,
execution and delivery of this Agreement by the Company and the Stockholder,
this Agreement constitutes a legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles.
Section 4.2    Organization. Purchaser is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
Purchaser is duly licensed or qualified to do business as a foreign corporation
under the laws of any other jurisdiction in which the character of its
properties or in which the transaction of its business makes such qualification
necessary, except where the failure to be so licensed or qualified would not,
individually or in the aggregate, have a material adverse effect on the ability
on either Purchaser to perform its obligations under this Agreement.
Section 4.3    No Violations. The execution and delivery of this Agreement and
the Other Agreements and the performance and consummation of the Transactions
contemplated hereby and thereby by Purchaser will not (a) conflict with or
violate any provision of the certificate of incorporation, by-laws or other
organizational documents of Purchaser, (b) conflict with, or result in the
breach of, or constitute a violation of or default under, or result in the
termination, cancellation or acceleration (whether after the giving of notice or
the lapse of time or both) of any right or obligation of Purchaser under, any
material Contract to which Purchaser is party or to which any of its assets is
subject or (c) to the knowledge of Purchaser, violate or result in a breach of
or constitute a default under any Applicable Law to which Purchaser is subject
or by which Purchaser or any of their assets is bound or affected, except for
any conflict, breach, default, termination, cancellation, acceleration, loss or
violation which, individually or in the aggregate, would not materially impair
Purchaser’s ability to perform its obligations hereunder and is not reasonably
likely to prohibit or materially delay the performance of this Agreement by
Purchaser.



--------------------------------------------------------------------------------

    

Section 4.4    Consents and Approvals. The execution, delivery and performance
of this Agreement by Purchaser and the consummation by Purchaser of the
Transactions contemplated hereby in accordance with the terms hereof will not
require Purchaser to make any filing with, or notification to or obtain any
Consent from any Person, except (a) where failure to obtain such Consent, or to
make such filing or notification, would not have a material adverse effect on
the ability of Purchaser to perform their obligations under this Agreement and
(b) as may be necessary as a result of any facts or circumstances relating
solely to the Company.
Section 4.5    Litigation. There is no Proceeding pending or, to the knowledge
of Purchaser, threatened in writing, against Purchaser, and Purchaser is not
subject to any outstanding order, writ, judgment, injunction or decree of any
Governmental Authority that, in either case, would, individually or in the
aggregate, (a) delay, hinder or prevent the consummation of the Transactions
contemplated by this Agreement by Purchaser or (b) have a material adverse
effect on the ability of either Purchaser to perform their obligations under
this Agreement.
Section 4.6    Brokers. There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of, or
is entitled to any fee or commission from Purchaser or its Affiliates in
connection with the Transactions contemplated by this Agreement.
Section 4.7    Sufficiency of Funds. Purchaser has sufficient cash on hand or
other sources of available funds to enable it to make payment of the Purchase
Price and consummate the transactions contemplated by this Agreement.
Section 4.8    Independent Investigation. Purchaser acknowledges that, except as
expressly set forth herein or as set forth in any certificate, instrument or
other document required to be delivered by Company or the Stockholder hereunder,
the Company and the Stockholder have not made, and hereby expressly disclaims
and negates, any projections, representation or warranty, express or implied and
relating to the Company, the Business or Purchased Assets, including any
representation or warranty regarding any information, data, or other materials
(written or oral) furnished to Purchaser by or on behalf of the Company
including those documents in the Company’s electronic datasite. Notwithstanding
the foregoing, nothing in this Section 4.8 shall limit Purchaser’s ability to
recover Losses resulting from or arising out of fraud or intentional
misrepresentation of the Company, the Stockholder or their Representatives or
Affiliates on their behalf.
ARTICLE V
GENERAL COVENANTS
Section 5.1    Access to Information. From and after the date hereof until the
earlier to occur of the proper termination of this Agreement pursuant to Section
8.1 and the Closing (the “Pre-Closing Period”), the Company shall, and shall
cause its Representatives to, (i) afford to the Purchaser and its
Representatives access, upon reasonable notice during normal business hours, to
the offices, properties, books and records, employees, customers, suppliers,
accountants and other advisors of the Company and the Business, and (ii) furnish
to the Representatives of the Purchaser the financial statements and reports
regularly prepared for the management of the Business and such additional
information regarding the Business as the Purchaser may from time to time
reasonably request. Without limiting the generality of anything contained in
this Section 5.1, during the Pre-Closing Period, the Company shall ensure that
the Company’s officers confer and consult regularly with the Purchaser and the
Purchaser’s Representatives concerning operational and financial matters and
otherwise report regularly to the Purchaser concerning the status of the
Business. The Company and the Stockholder agree that no investigation by the
Purchaser or its Representatives shall affect or limit the scope of the
representations and warranties of the Company and the Stockholder or limit the
liability of the Company or the Stockholder for any breach of such
representations and warranties.
Section 5.2    Operation of the Business. Unless the Company obtains the prior
written consent of the Purchaser, which consent will not be unreasonably
withheld, and except for the matters set forth on Schedule 5.2 of the Company
Disclosure Schedule attached hereto or for any matter which is expressly
required or permitted by any Document, during the Pre-Closing Period, the
Company shall:
(a)    conduct the Business in all material respects only in the ordinary course
of business consistent with past practices;
(b)    use commercially reasonable efforts to preserve intact the current
business operation, keep available the services of the current officers,
consultants and employees and maintain relations and good will with all
suppliers, customers, landlords, creditors, employees and other Persons having
business relationships with the Company and the Business;



--------------------------------------------------------------------------------

    

(c)    not dispose of any assets used in the Business except for the sale of
inventory in the ordinary course of business consistent with past practices;
(d)    not form any Subsidiary or acquire any equity interest or other interest
in any Person;
(e)    (i) other than in the ordinary course of business consistent with past
practice, enter into any Contract that is or would constitute a Material
Contract, or (ii) amend or prematurely terminate, or waive any material right or
remedy under, any Material Contract;
(f)    not take any action inconsistent with the terms of this Agreement;
(g)    other than in the ordinary course of business and consistent with past
practices, not acquire, lease or license any right or other asset from any other
Person;
(h)    except for payments related to the development of the new version of
Market Clarity consistent with the budget that has been made available to
Purchaser, not make any capital expenditure which, when added to all other
capital expenditures made on behalf of the Business since the Balance Sheet
Date, exceeds $25,000 in the aggregate;
(i)    not (A) lend money to any Person, (B) incur or guarantee any Indebtedness
(except that the Company may make routine borrowings in the ordinary course of
business consistent with past practices under the Company’s existing lines of
credit), or (C) grant or suffer the imposition of any Encumbrance on any asset
of used in the Business, other than Permitted Encumbrances;
(j)    not (A) establish, adopt or amend any Benefit Plan, employee agreement or
consulting agreement, (B) pay any bonus or make any profit sharing payment, cash
incentive payment or similar payment to, or increase the amount of the wages,
salary, commissions, fringe benefits or other compensation or remuneration
payable to, any of its directors, officers, consultants or employees, or (C)
hire any new employee, except for any new employee hired in the ordinary course
of business whose aggregate annual compensation is not expected to exceed
$100,000;
(k)    not change any method of accounting or accounting practice in any
material respect;
(l)    not, except as otherwise permitted by Section 5.7, make or change any
material Tax election, settle or compromise any claim, notice, audit report or
assessment in respect of Taxes, change any annual Tax accounting period, adopt
or change any method of Tax accounting, file any amended Tax Return, enter into
any tax allocation agreement, tax sharing agreement, tax indemnity agreement or
closing agreement relating to any Tax, surrender any right to claim a Tax
refund, or consent to any extension or waiver of the statute of limitations
period applicable to any Tax claim or assessment;
(m)    not commence or settle any Proceeding related to the Business in which
the Company seeks injunctive relief, specific performance or damages in excess
of $10,000;
(n)    not settle any Proceeding related to the Business which may require a
payment by the Company in excess of $10,000, or impose any limitations on the
Company’s ability to conduct its business, or admit any violation of Applicable
Law;
(o)    not, other than as contemplated by this Agreement, enter into any
Contract with a related party;
(p)    not enter into any material transaction or take any other material action
outside the ordinary course of business consistent with past practices, except
for the Transactions; and
(q)    not authorize, or enter into any legally binding commitment to take, any
action with respect to any of the foregoing
Section 5.3    Confidentiality.
(a)    Each Receiving Party (as defined below) acknowledges the confidential and
proprietary nature of the Confidential Information of the Disclosing Party (as
defined below) and shall hold, and shall cause their respective Affiliates and
respective past, present and future directors, managers, officers, employees,
independent contractors, agents, advisors or consultants (collectively,
“Representatives”) to hold, in confidence and not disclose or release such
Confidential Information



--------------------------------------------------------------------------------

    

without the prior written consent of the Disclosing Party; provided that the
Disclosing Party may disclose, or may permit disclosure of, Confidential
Information (i) to its respective Representatives who have a need to know such
information and are informed of their obligation to hold such information
confidential to the same extent as is applicable to the Disclosing Party and in
respect of whose failure to comply with such obligations, the Disclosing Party
will be responsible or (ii) if the Disclosing Party or any of its respective
Affiliates or Representatives are compelled to disclose any such Confidential
Information by judicial or administrative process or, in the opinion of
independent legal counsel, by other requirements of Applicable Law.
(b)    As used in this Agreement, the term “Confidential Information” includes
all secret, confidential or proprietary technical, economic, environmental,
operational, financial, and/or other business information, data or material,
whether provided in written, oral, graphic, video, computer, electronic or other
form, including, provided pursuant to this Agreement or generated pursuant to
this Agreement by one Party (the “Disclosing Party”) to the other Party (the
“Receiving Party”), including but not limited to, information relating to the
Disclosing Party’s existing or proposed business, and without limitation, all
notes, analyses, compilations, studies, interpretations or other documents
whether in tangible form or on electronic or other data storage media, prepared
by the Receiving Party and its Representatives, which contain, reflect or are
based on, in whole or in part, Confidential Information furnished to the
Receiving Party or its Representatives by the Disclosing Party or any to its
Representatives, and any other materials that have not been made available by
the Disclosing Party to the general public. For purposes of this Section 5.3,
all information related to the Business and the Purchased Assets that is known
to the Company and constitutes Confidential Information prior to Closing, shall,
following the Closing in all events, be deemed to be Confidential Information of
Purchaser provided to the Company, including: (i) ideas and concepts for
existing products, processes and services; (ii) specifications for products,
equipment and processes; (iii) engineering drawings and graphs; (iv) technical,
research and engineering data; (v) service and operation manuals; (vi) quality
assurance policies, procedures and specifications; (vii) evaluation and/or
validation studies; (viii) pending patent applications; (ix) all other know-how,
methodology, procedures, techniques and trade secrets related to research,
engineering, development and manufacturing; and (x) business information,
including marketing and development plans, forecasts, research and development
agreements, and customer and vendor information. Notwithstanding the foregoing
sentence, Confidential Information shall not include any information or
materials that:
(i)    were already known to the Receiving Party (other than under an obligation
of confidentiality), at the time of disclosure by the Disclosing Party;
(ii)    were generally available to the public or otherwise part of the public
domain at the time of disclosure thereof to the Receiving Party; or
(iii)    became generally available to the public or otherwise part of the
public domain after disclosure or development thereof, as the case may be, and
other than through any act or omission of the Receiving Party in breach of the
Receiving Party’s confidentiality obligations under this Agreement.
Section 5.4    Consents and Approvals. During the Pre-Closing Period, subject to
the terms and conditions herein provided, the Company and the Stockholder, on
the one hand, and the Purchaser, on the other hand, shall use commercially
reasonable efforts to consummate and make effective as promptly as practicable
after the date hereof the Transactions, and shall cooperate with the other in
connection with the foregoing, including using commercially reasonable efforts
(i) to give all notices and obtain all waivers, consents and approvals from
third parties to Material Contracts necessary for the consummation of the
Transactions, (ii) to obtain all consents, approvals and authorizations that are
required to be obtained under any Applicable Law and to effect all necessary
registrations, filings, notices, and submissions of information requested or
required by any Governmental Authority in connection with the Transactions,
(iii) to provide such information and communications to any Governmental
Authority as it may request, (iv) to lift, rescind or prevent the enactment of
any Order or Law adversely affecting the ability of the parties hereto to
consummate the Transactions, (v) to effect all necessary registrations and
filings and submissions of information required or requested by Governmental
Authorities (“Governmental Filings”), and (vi) to fulfill all conditions to this
Agreement.
Section 5.5    Further Action. Each of the Parties hereto shall execute and
deliver such documents and other papers, as may be required to carry out the
provisions of this Agreement and consummate and make effective the Transactions
contemplated by this Agreement.
Section 5.6    Press Releases. Each of the Parties will, and will cause each of
their Affiliates and Representatives to, maintain the confidentiality of this
Agreement and will not, and will cause each of their Affiliates and
Representatives not to, issue or cause the publication of any press release or
other public announcement with respect to this Agreement or the Transactions
contemplated hereby without the prior written consent of the other Party, not to
be unreasonably withheld.



--------------------------------------------------------------------------------

    

Notwithstanding the foregoing, either Party may, without the prior consent of
the other Party, issue or cause publication of any such press release or public
announcement to the extent that it reasonably determines, after consultation
with outside legal counsel, such action to be required by Applicable Law or by
the rules of any applicable securities exchange or self-regulatory organization,
in which event such Party will use its commercially reasonable efforts to allow
the other Party reasonable time to comment on such press release or public
announcement in advance of its issuance. In addition, this Section 5.6 shall not
prevent Purchaser from issuing any statement or communication that is reasonably
necessary in response to a public statement or announcement made by any third
Person with respect to the transactions contemplated by this Agreement.
Section 5.7    Tax Matters.
(a)    The Company shall pay all Transfer Taxes and shall timely file or cause
to be filed all necessary Tax Returns with respect to Transfer Taxes, if any.
Purchaser shall cooperate with the Company as reasonably necessary in preparing
and filing all Tax Returns and other documentation relating to such Transfer
Taxes as may be required by Applicable Law.
(b)    Following the Closing, Purchaser, on the one hand, and the Company and
the Stockholder, on the other hand, agree to furnish or cause to be furnished to
the other, upon request, as promptly as practicable, such information and
assistance relating to the Purchased Assets, including, without limitation,
access to books and records, as is reasonably necessary for the filing of all
Tax Returns by Purchaser, the Company or the Stockholder, the making of any
election relating to Taxes, the preparation for any audit by any Governmental
Authority and the prosecution or defense of any claim, suit or Proceeding
relating to any Tax. Each of Purchaser, on the one hand, and the Company and the
Stockholder, on the other hand, shall retain all books and records with respect
to Taxes pertaining to the Purchased Assets for a period of at least seven (7)
years following the Closing Date. Purchaser and the Company and the Stockholder
shall cooperate fully with each other in the conduct of any audit, litigation or
other proceeding relating to Taxes.
(c)    Each of the Company and the Stockholder shall promptly notify Purchaser
in writing upon receipt by them of notice of any pending or threatened Tax
audits or assessments relating to the income, properties, sales or operations of
the Company.
Section 5.8    Employee Matters.
(a)    Offers of Employment. Prior to or on the Closing Date, Purchaser shall
offer employment commencing on the Closing Date to substantially all of the
Business Employees. Business Employees to whom Purchaser has offered employment,
who accept such offer and who commence employment with Purchaser on the Closing
Date are referred to hereunder as “Transferred Employees.” Prior to and
following the Closing Date, Purchaser and the Company will reasonably cooperate
to coordinate the transfer of Transferred Employees and the termination of
employment of the Transferred Employees with the Company or its Affiliates.
(b)    Service Credit. With respect to any employee benefit plan maintained by
Purchaser or an Affiliate of Purchaser for the benefit of any Transferred
Employee, effective as of the Closing, Purchaser shall, or shall cause its
Affiliate to, waive any waiting periods or actively at work requirements and
recognize all service of the Transferred Employees with the Company, as if such
service were with Purchaser, for vesting, eligibility and accrual purposes;
provided, however, such service shall not be recognized for benefit accrual
purposes with respect to any defined benefit plan or equity plan (including, for
the avoidance of doubt, in connection with any employer-match program under
Purchaser’s 401(k) Plan) or to the extent that (x) such recognition would result
in a duplication of benefits or (y) such service was not recognized under the
corresponding Benefit Plan.
(c)    401(k) Plan. The Company shall take all necessary actions to allow
Transferred Employees to (i) roll over any associated loan notes to the extent
permitted under the 401(k) plan maintained by the Company (the “Company 401(k)
Plan”) and the 401(k) plan maintained by Purchaser (the “Purchaser 401(k) Plan”)
and (ii) permit Transferred Employees to continue to make loan repayments to the
Company 401(k) Plan for at least 60 days following the Closing Date. Purchaser
shall use commercially reasonable efforts to permit each such Transferred
Employee who has received an eligible rollover distribution (as defined in
Section 402(c)(4) of the Code) from the Company 401(k) Plan to roll such
eligible rollover distribution (including within a reasonable period of time
following the Closing Date an opportunity to roll over any associated loans, if
applicable), into an account under a 401(k) plan maintained by Purchaser or an
Affiliate of Purchaser.
(d)    Benefit Plans. Effective as of the Closing, the Transferred Employees
shall cease active participation in the Benefit Plans and the Purchaser shall
coordinate the enrollment of all Transferred Employees into benefit plans of
Purchaser. Purchaser will or will cause its Affiliate, as applicable, to (1)
waive all limitations as to preexisting conditions, exclusions and waiting
periods with respect to participation and coverage requirements applicable to
Transferred Employees



--------------------------------------------------------------------------------

    

under Purchasers medical plan (Aetna) that such employees may be eligible to
participate in after the Closing Date and (2) to the extent that a Transferred
Employee can provide to Purchaser or its medical plan provider (Aetna) evidence
sufficient to demonstrate he or she has paid deductibles prior to the Closing
Date under the Company’s medical plan, provide each Transferred Employee with
credit for such deductibles paid prior to the Closing Date in satisfying any
applicable deductible or out-of-pocket requirements for the plan year during
which the Closing Date occurs under Purchasers medical plan that such employees
are eligible to participate in after the Closing Date. The Company shall remain
liable for all eligible claims for benefits under the Benefit Plans that are
incurred by the Employees prior to the Closing Date. For purposes of this
Agreement, the following claims shall be deemed to be incurred as follows: (i)
life, accidental death and dismemberment, short-term disability, and workers’
compensation insurance benefits, on the event giving rise to such benefits; (ii)
medical, vision, dental, and prescription drug benefits, on the date the
applicable services, materials or supplies were provided; and (iii) long-term
disability benefits, on the eligibility date determined by the long-term
disability insurance carrier for the plan in which the applicable Employee
participates.
(e)    Continuous Employment. Purchaser and the Company intend that the
transactions contemplated by this Agreement should not constitute a separation,
termination or severance of employment of any Employee who accepts an employment
offer by Purchaser that is consistent with the requirements herein, and that
each such Employee will have continuous employment immediately before and
immediately after the Closing. Notwithstanding the foregoing, the Company shall
be liable and hold Purchaser harmless for any claims relating to the employment
of any Transferred Employee incurred prior to or in connection with the Closing
other than any unlawful hiring practices of Purchaser. The Company shall be
liable for and shall pay all accrued retirement and sale of company bonuses
payable to Employees under existing agreements with such Employees. Purchaser
shall be liable and hold the Company harmless for any claims relating to the
employment of any Transferred Employee incurred following the Closing.
(f)    Vacation.  Each Transferred Employee shall have the option of: (i)
receiving credit or rolling over their accrued but unused vacation time to
Purchaser, in which case Purchaser shall assume liability for all accrued but
unused vacation time to which such Transferred Employee is entitled as of
immediately prior to the Closing Date to the extent permitted by Law or
otherwise consented to by the Transferred Employee and each such Transferred
Employee shall be entitled to use such accrued vacation in accordance with the
terms of Purchaser’s vacation or paid time off policy, or (ii) being paid in
cash (by the Company) an amount equal to the accrued but unused vacation time to
which such Transferred Employee is entitled pursuant to the Company’s vacation
time policy immediately prior to the Closing Date. Notwithstanding the above,
the Accrued Vacation Amount assumed by Purchaser under subsection (i) above
shall be a component of the Closing Net Working Capital. 
(g)    Bonus, Incentive and Other Compensation. The Company agrees that it shall
be responsible for paying all amounts of salaries, commissions, bonuses,
incentive and other cash compensation that are earned prior to the Closing Date
or as a result of the transactions contemplated hereby and that such amounts
shall be paid by the Company to Business Employees on or after the Closing Date.
Notwithstanding the foregoing, any retention payments to Business Employees to
be made by the Company shall be made pursuant to the terms of the agreements
between the Company and each such Business Employee with respect to such
retention payments.
(h)    COBRA Coverage. Notwithstanding any other provision of this Agreement,
Purchaser acknowledges that it will be considered a successor employer to the
Company with respect to the obligation to provide continuation of health care
coverage under the federal law commonly known as COBRA to those qualified
beneficiaries (including covered employees) formerly covered under the Company’s
group health plans whose rights to obtain COBRA coverage arose on or before the
Closing Date, but only if the Company (including all employers treated as
employed by a single employer with the Company under Section 414(t) of the Code)
terminates all group health plan coverage on or after the Closing Date and
before the COBRA continuation period expires with respect to such qualified
beneficiaries. Purchaser’s obligation to provide such coverage shall arise at
the termination of the last group health plan offered by the Company and all
employers treated as employed by a single employer with the Company. The Company
expects to terminate all group health plans on or before the last day of the
month in which the Closing Date occurs. Purchaser acknowledges that its COBRA
obligations include providing notice to all qualified beneficiaries whose loss
of coverage is associated with the termination of employment of covered
employees in connection with the transaction contemplated by this Agreement.
(i)    WARN Act. The Company agrees to provide any required notice under the
WARN Act, and any similar statute, and otherwise to comply with any such statute
with respect to any “plant closing” or “mass layoff” (as defined in the WARN
Act) or similar event (including as a result of the consummation of the
Transactions contemplated by this Agreement or this Agreement) affecting current
or former employees and occurring at or prior to the Closing. In the event as a
result of actions or inactions of the Company, Purchaser incurs liabilities and
obligations under the WARN Act or any other similar state



--------------------------------------------------------------------------------

    

laws, including, without limitation, penalties, fines and other costs, the
Company shall fully indemnify Purchaser for such liabilities and obligations
with respect thereto.
(j)    No Rights Conferred on Personnel. Nothing in this Section 5.8, expressed
or implied, shall confer upon any partner, principal, employee, director,
officer or former partner, principal, employee, officer or director of the
Company or its Affiliates or related entities (including, without limitation,
the Transferred Employees and Business Employees) any rights or remedies
(including, without limitation, any right to employment or continued employment
for any specified period) of any nature or kind whatsoever, under or by reason
of this Section 5.8. It is expressly agreed that the provisions of this Section
5.8 are not intended to be for the benefit of or otherwise be enforceable by,
any third party, including, without limitation, any Transferred Employees or
Business Employees. No provision of this Section 5.8 shall create any rights in
any such persons in respect of any benefits that may be provided under any
Benefit Plan or any plan or arrangement which may be established or maintained
by Purchaser, shall be construed to establish, amend, or modify an Benefit Plan
or any other benefit plan, program, agreement or arrangement nor shall require
the Company, Purchaser or any Affiliate of the Company or Purchaser to continue
or amend any particular benefit plan and any such plan may be amended or
terminated in accordance with its terms and applicable law.
Section 5.9    Non-Compete; Non-Solicitation.
(a)    Each of the Company and the Stockholder acknowledge and agree on behalf
of itself, or himself, and its, or his, Affiliates (each a “Restricted Party”
and, collectively, the “Restricted Parties”) as follows:
(vi)    the covenants in this Section 5.9, including the scope of the covenants
as to time, geography and activity, are reasonable and necessary to protect and
preserve Purchaser’s and its Affiliates’ legitimate business interests and are
not broader than necessary to protect Purchaser’s and its Affiliates’ interests;
(vii)    Purchaser and/or its Affiliates would be irreparably damaged if any
Restricted Party were to breach its obligations under this Section 5.9;
(viii)    Purchaser has been materially induced by the Restricted Parties to
enter into this Agreement by the covenants set forth in this Section 5.9, and
Purchaser would not have taken such action if the Restricted Parties had not
covenanted as provided in this Section 5.9;
(ix)    the covenants in this Section 5.9 constitute independent covenants that
shall not be affected by performance or nonperformance of any other provision of
this Agreement by Purchaser; and
(x)    as part of the Transactions contemplated herein, Purchaser is purchasing
the goodwill related to the Business, will carry on the Business conducted by
the Company prior to the Closing, and in order to protect the value of the
goodwill related to the Business, and as a condition to entering into this
Agreement, the Restricted Parties have agreed to the restrictive covenants set
forth in this Section 5.9.
(b)    For a period of five (5) years after the Closing Date, each Restricted
Party will not, and will cause its current and future Affiliates not to,
directly or indirectly, whether by itself or through an agent, employee or
otherwise, or in association with any Person or entity, own, share in the
earnings of, invest in the stock, bonds or other securities of, manage, operate,
finance (whether as a lender, investor or otherwise), control, participate in
the ownership, management, operation, or control of, be employed by, associated
with, or in any manner be connected with, lend money to, render services or
advice to, be engaged or employed by, or take part in, or, consult or advise,
any other Person or entity that is engaged in the marketing, distribution or
selling of any products or provisions of services that constitute any aspect of
the Business (each, a “Competing Activity”) or in the development of any such
products or capabilities which constitute a Competing Activity anywhere in the
Territory.
(c)    No Restricted Party will be in violation of this Section 5.9: solely by
reason of investing in stock, bonds or other securities of any Person or entity
engaged in a Competing Activity (but without otherwise participating in such
Competing Activity), if: (i) such stock, bonds or other securities are listed on
any national securities exchange or have been registered under Section 12(g) of
the Securities Exchange Act of 1934 or any successor law; and (ii) such
investment does not exceed, in the case of any class of the capital stock of any
one issuer, one percent (1.0%) of the issued and outstanding shares or such
capital stock, or, in the case of bonds or other securities, one percent (1.0%)
of the aggregate principal amount thereof issued and outstanding.
(d)    For a period of five (5) years from the Closing Date:



--------------------------------------------------------------------------------

    

(i)    Each Restricted Party will not (and shall not permit any of its
Affiliates to), directly or indirectly, solicit or otherwise attempt to induce
any employee or independent contractor of Purchaser or its Affiliates
(including, without limitation, the Transferred Employees) to terminate his or
her employment or relationship, as applicable, with Purchaser or its Affiliates,
to work with or for the Company or the Stockholder or their Affiliates in
competition with the Business; provided, however, that this Section 5.9 shall
not (A) prohibit general solicitations of or advertisement for employment by the
Company or the Stockholder or their Affiliates if they are not specifically
directed at employees or independent contractors of Purchaser or its Affiliates,
or (B) prevent any Restricted Party from interviewing or hiring any employee or
independent contractor of Purchaser who responds to such general solicitation of
or advertisement for employment; and
(ii)    Each Restricted Party will not, and will cause its current and future
Affiliates not to, directly or indirectly cause or induce, or attempt to cause
or induce, any then-existing customer, supplier, licensee, licensor, or
franchisee or other business relation of Purchaser or its Affiliates, to cease
doing business with Purchaser or its Affiliates, or in any way interfere with
the relationship between Purchaser and its Affiliates and their customers,
suppliers, licensees, licensors, franchisees or other business relations.
(e)    If a final judgment of a court or tribunal of competent jurisdiction
determines that any term or provision contained in Section 5.9 is invalid or
unenforceable, then the court or tribunal will have the power to reduce the
scope, duration, or geographic area of the term or provision, to delete specific
words or phrases, or to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement will be enforceable as so modified after the expiration of the
time within which the judgment may be appealed.
(f)    If any Restricted Party breaches any of its covenants, duties or
obligations set forth in this Section 5.9, Purchaser and its Affiliates would
encounter extreme difficulty in attempting to prove the actual amount of damages
suffered by them as a result of such breach and would not be reasonably or
adequately compensated in damages in any action at law. In addition to any other
remedy Purchaser or its Affiliates may have at law, in equity, by statute or
otherwise, if any Restricted Party breaches this Section 5.9, then Purchaser and
its Affiliates will be entitled to seek and receive temporary, preliminary and
permanent injunctive and other equitable relief from any governmental body of
competent jurisdiction to enforce any of their rights under this Section 5.9 or
otherwise to prevent violation of this Section 5.9, without the necessity of
proving the amount of any actual damage resulting therefrom. No remedy conferred
by any of the specific provisions of this Section 5.9 is intended to be
exclusive of any other remedy that is otherwise available at law, in equity, by
statute or otherwise. In any action, suit or other proceeding instituted,
concerning or arising out of this Section 5.9, the prevailing Party will recover
all of such Party’s costs and reasonable attorneys’ fees.
Section 5.10    Post-Closing Consents; Nonassignable Contracts.
(a)    Notwithstanding anything to the contrary in this Agreement, to the extent
that any Assigned Contract is not capable of being transferred by the Company to
Purchaser pursuant to this Agreement without the consent, approval or
authorization of a third party, and such consent, approval or authorization is
not obtained prior to the Closing, or if such transfer or attempted transfer
would constitute a breach or a violation of the Assigned Contract or any
Applicable Law (each a “Specified Consent”), nothing in this Agreement shall
constitute an assignment or transfer or an attempted assignment or transfer
thereof; provided, however, that, subject to the satisfaction or waiver of the
closing conditions contained in Article VI and Purchaser’s election to close
notwithstanding that a specific third party consent set forth on Schedule 3.4
has not been obtained by the Company, Purchaser waives all recourse against the
Company including, without limitation, any adjustment to the Purchase Price on
account thereof, solely resulting from the failure of the Company to obtain such
specific third party consent.
(b)    In the event that any such Specified Consent is not obtained on or prior
to the Closing Date, each of the Company, the Stockholder and Purchaser shall
use commercially reasonable efforts to: (i) obtain the Specified Consent (in a
form which is acceptable to Purchaser); (ii) provide Purchaser all of the
benefits of the applicable Assigned Contract; (iii) cooperate in any reasonable
and lawful arrangement designed to provide such benefit to Purchaser, including
accepting direction as Purchaser shall request of the Company and the
Stockholder; (iv) keep Purchaser fully informed in a timely manner as to all
developments regarding the Specified Consent and Assigned Contract, including
promptly providing with copies of all material correspondence, drafts and other
material communications regarding same; and (v) enforce at the request of
Purchaser at Purchaser’s sole cost and expense, any rights of the Company
arising from any such Assigned Contract. Notwithstanding the foregoing, the
Parties acknowledge and agree that in connection with obtaining the Specified
Consent Purchaser shall not be required to: (i) divest any of its respective
businesses or assets, including any part of the Purchased Assets acquired
pursuant to the terms and conditions of this Agreement and the Other Agreements;
(ii) take or agree to take any other action or agree to any



--------------------------------------------------------------------------------

    

limitation that could reasonably be expected to have an adverse effect on the
business, operations, assets, liabilities, condition (financial or otherwise),
results of operations or prospects of Purchaser or its Affiliates; or (iii) pay
any funds or accept any material modification to the Assigned Contract.
(c)    Once a Specified Consent is obtained, the applicable Assigned Contract
shall be deemed to have been automatically assigned and transferred to Purchaser
on the terms set forth in this Agreement, as specified in Article I.    
Section 5.11    Reserved.
Section 5.12    Name Change. Immediately upon the Closing, the Company agrees to
cease using, and transfer to Purchaser all of its rights to use, “AllRegs”,
“Mortgage Resource Center, Inc.” or any other name which is confusingly similar
thereto, or which would prevent or interfere with the Purchaser qualifying to do
business in the any jurisdiction under such names.
Section 5.13    Supplement to Company Disclosure Schedule. From time to time
prior to the Closing, the Company shall have the right, but not the obligation,
to supplement or amend the Company Disclosure Schedule hereto with respect to
any matter hereafter arising or of which it becomes aware after the date hereof
(each a “Schedule Supplement”). Any disclosure in any such Schedule Supplement
shall not be deemed to have cured any inaccuracy in or breach of any
representation or warranty contained in this Agreement, including for purposes
of the indemnification or termination rights contained in this Agreement or of
determining whether or not the conditions set forth in Section 6.1(b) have been
satisfied; provided, however, that if the Company discloses in a Schedule
Supplement that, following the date hereof, the Company first learned, or was
first given notice, that a material customer, supplier or Content Provider
wishes to cease doing business or reduce in any material respect, or otherwise
terminate or modify its relationship, with the Company (a “Partner Disclosure”),
Purchaser shall have until the earlier of ten (10) days following the receipt of
such Partner Disclosure to either accept or reject the Partner Disclosure.  If
Purchaser fails to act within such period, it shall be deemed to have accepted
such Partner Disclosure, and such Partner Disclosure shall be deemed to have
cured any breach of any representation or warranty made in this Agreement
relating to such Partner Disclosure (but not, for purposes of clarification, any
breach of any representation or warranty relating to the underlying cause of
such customer, supplier or Content Provider electing to modify its relationship
with the Company) .  If Purchaser rejects the Partner Disclosure, the Agreement
shall be terminable at the option of Company or Purchaser.
Section 5.14    No Solicitation. From the date hereof until the earlier of the
termination of this Agreement pursuant to its terms and the Closing Date, the
Company and the Stockholder will not, and will cause their officers, directors,
employees, financial advisors, representatives, agents and Affiliates, as
applicable, not to, directly or indirectly, take any action to solicit,
initiate, seek, entertain, encourage, support, assist, participate in any
negotiations or communications regarding, or cooperate with any inquiry,
proposal or offer from, or furnish any information to, any third party regarding
any merger, recapitalization or consolidation with or involving the Company or
any acquisition of stock or right to acquire stock (including any conversion
right) or acquisition or exclusive license of any assets of the Company or any
financing transaction (including the filing of a registration statement with the
SEC) or any other similar transaction the consummation of which would interfere
with the Company’s ability to consummate the transactions contemplated hereby
(an “Acquisition Transaction”). Upon execution of this Agreement, the Company
and the Stockholder will, and will cause their officers, directors, employees,
financial advisors, representatives, agents and Affiliates, as applicable, to,
immediately cease and cause to be terminated any existing direct or indirect
discussions with any Person (other than Purchaser) that are in respect of an
Acquisition Transaction. From the date hereof until the earlier of the
termination of this Agreement pursuant to its terms and the Closing Date, the
Company and the Stockholder will, and will cause their officers, directors,
employees, financial advisors, representatives, agents and Affiliates, as
applicable, to, promptly (and in no event later than 24 hours after receipt
thereof) notify Purchaser orally and in writing of any proposal for, or inquiry
respecting, any Acquisition Transaction or any request for nonpublic information
in connection with such proposal or inquiry, or for access to the properties,
books, or records of the Company by any person or entity that informs the
Company that it is considering making, or has made, such a proposal or inquiry.
Such notice will indicate the identity of the person or entity making the
proposal or inquiry and the terms and conditions of such proposal or inquiry in
reasonable detail. The Company will keep Purchaser informed on a reasonably
current basis (and, in any event, within 24 hours) of the status and details of
any material modifications to any such proposal, offer or request.


ARTICLE VI
CLOSING CONDITIONS



--------------------------------------------------------------------------------

    

Section 6.1    Conditions to Purchaser’s Obligations. The obligation of the
Purchaser to consummate the Transactions to be consummated at the Closing is
subject to the satisfaction of the following conditions unless waived in writing
(to the extent such conditions can be waived) by the Purchaser:
(r)    Performance of Obligations of the Company and the Stockholder. The
Company and the Stockholder shall have performed and complied in all material
respects with all agreements and obligations to be performed and complied with
by it under this Agreement prior to or at the Closing, and the Company shall
have supplied the Purchaser with certificate(s), dated as of the Closing Date,
signed by an authorized officer of the Company to such effect.
(s)    Representations and Warranties. The representations and warranties of the
Company and the Stockholder set forth in this Agreement and the Disclosure
Schedule that are qualified by reference to materiality or Material Adverse
Effect shall be true and correct, and each of the other representations and
warranties made by the Company and the Stockholder set forth in this Agreement
will be true and correct in all material respects, in each case as of the date
of this Agreement and as of the Closing Date as though made on and as of the
Closing Date (except in any case that representations and warranties that
expressly speak as of a specified date or time need only be true and correct or
true and correct in all material respects, as applicable, as of such specified
date or time).
(t)    Closing Documents. The Purchaser shall have received copies of each of
the following documents to which the Company or the Stockholder is a party, duly
executed by the Company or the Stockholder, and each such document shall be in
full force and effect:
(i)    executed counterparts to the Escrow Agreement and each of the Other
Agreements to which the Company is a party, duly executed by the Company or the
Stockholder, as the case may be;
(ii)    a certificate, dated as of the Closing Date, duly executed by an
authorized officer of the Company, certifying that (A) the Organizational
Documents of the Company attached to the certificate are true and complete, (B)
such Organizational Documents have been in full force and effect in the form
attached from and after the date of the adoption of the resolutions referred to
in clause (C) below and no amendment to such Organizational Documents has
occurred since the date of the last amendment annexed thereto, if any, (C) the
resolutions adopted by the board of directors and all of the voting Stockholders
of the Company authorizing the execution, delivery and performance of this
Agreement, attached to the certificate, were duly adopted at a duly convened
meeting thereof, at which a quorum was present and acting throughout or by
unanimous written consent, remain in full force and effect, and have not been
amended, rescinded or modified, except to the extent attached thereto, and; (D)
the closing conditions in Section 6.1(a) and (b) have been satisfied;
(iii)    At least three (3) Business Days prior to the Closing, a certificate,
duly executed by an authorized officer of the Company, setting forth a good
faith estimate (including calculations with reasonable detail) of the amount of
(i) Closing Net Working Capital (the “Estimated Closing Net Working Capital”),
(ii) Closing Debt Amount (the “Estimated Closing Debt Amount”), and (iii)
Subscription Amount (the “Estimated Subscription Amount”). The Estimated
Subscription Amount set forth a complete itemization of (i) each customer
Contract providing for a subscription renewal or anniversary date following the
Closing for which cash has been received relating to the renewal by the Company
prior to Closing (each, a “Renewing Contract”), (ii) the amount of such cash
received by the Company for each Renewing Contract, and (iii) any Contracts
between the Company and a customer for the provision by the Company of
educational and/or business practices professional services which are ongoing as
of the Closing Date (“Existing Professional Service Contracts”), together with
calculations showing (A) the aggregate amount collected from customers to
deliver all obligations under such Existing Professional Service Contracts
following the Closing where the cash payment relating to such Existing
Professional Service Contract was collected by the Company prior to the Closing,
(B) the sales commission already paid out by the Company in connection with such
Existing Professional Service Contract, (C) the total hours to be performed
under such Existing Professional Service Contract, and (D) the number of hours
remaining to be performed after the Closing pursuant to such Existing
Professional Service Contract.
(iv)    a signed offer letter regarding employment from (i) each of the Key
Employees in the forms agreed to between Purchaser and Seller as of the date
hereof, and (ii) at least 90% of all other employees of the Company in a form
satisfactory to Purchaser;
(v)    a signed non-compete agreement from each of the Key Employees in the
forms agreed to between Purchaser and Seller as of the date hereof;



--------------------------------------------------------------------------------

    

(vi)    UCC-3 termination statements and any other documents necessary to
terminate any Lien (other than Permitted Liens) on any of the Purchased Assets
(to the extent necessary);
(vii)    a certificate of good standing in respect of the Company, dated as of a
date that is not more than three (3) Business Days prior to the Closing Date;
(viii)    a duly executed certificate prepared in accordance with Treasury
Regulation Section 1.1445-2(b)(2) certifying the Company’s non-foreign status;
(ix)    subject to Section 5.10, assignment and assumption agreements, solely to
the extent applicable, in substantially the form(s) attached hereto as Exhibit B
(the “Assignment and Assumption Agreements”), as are necessary to effect the
assignment to Purchaser of all rights of the Company in and to the Assigned
Contracts (including without limitation the Licensed Intellectual Property),
Leases and Assigned Intellectual Property; and
(x)    such other documents and instruments as Purchaser may reasonably request
to effect or evidence the Transactions contemplated by this Agreement, including
any conveyance documents that are necessary to vest in Purchaser good and valid
title or ownership rights to the Purchased Assets and valid contract or other
rights in the Purchased Assets that are contractual rights.
(u)    No Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred any Material Adverse Effect with respect to the Business, and
no event, change, development or worsening thereof shall have occurred or
circumstance or condition shall exist that, in combination with any other event,
change, development or worsening thereof or circumstance or condition, has had
or would reasonably be expected to have a Material Adverse Effect with respect
to the Business.
(v)    No Proceedings. No Person shall have commenced or threatened to commence
any Proceeding challenging or seeking the recovery of any damages in connection
with the Transactions.
(w)    Required Consents. Purchaser shall have received written consents to
assignment of certain Assigned Contracts from the Company to Purchaser, in the
form attached as Exhibit E, from all of the third parties listed on Schedule
6.1(g).
(x)    Financial Statements. The Company shall have produced and delivered to
Purchaser accurate monthly financial statements for the Business (i) for the
month of July 2014 by August 15, 2014, and (ii) for the month of August 2014 by
September 9, 2014, and in each case Purchaser shall have confirmed in its
reasonable discretion that such financial statements were prepared in accordance
with GAAP applied on a consistent basis.


Section 6.2    Conditions to Obligations of the Company and the Stockholder. The
obligation of the Company and the Stockholder to consummate the Transactions to
be consummated at the Closing is subject to the satisfaction of the following
conditions unless waived in writing (to the extent such conditions can be
waived) by the Company:
(c)    Performance of Obligations of the Purchaser. The Purchaser shall have
performed and complied in all material respects with all agreements and
obligations to be performed and complied with by it under this Agreement prior
to or at the Closing, and the Purchaser shall have supplied the Company with a
certificate, dated as of the Closing Date, signed by an officer of the
Purchaser, to such effect.
(d)    Officer’s Certificate of the Purchaser. The Company shall have received a
certificate dated as of the Closing Date, signed by an officer of the Purchaser
and certifying:
(i)    as to the genuineness of the resolutions of the board of directors of the
Purchaser authorizing the execution, delivery and performance by the Purchaser
of each of the Documents to which the Purchaser is a party; and
(ii)    such other matters as the Company may reasonably request.


(e)    Representations and Warranties.



--------------------------------------------------------------------------------

    

(i)    The representations and warranties of the Purchaser set forth in this
Agreement and the Disclosure Schedule that are qualified by reference to
materiality or Material Adverse Effect shall be true and correct, and each of
the other representations and warranties made by Purchaser set forth in this
Agreement will be true and correct in all material respects, in each case as of
the date of this Agreement and as of the Closing Date as though made on and as
of the Closing Date (except in any case that representations and warranties that
expressly speak as of a specified date or time need only be true and correct or
true and correct in all material respects, as applicable, as of such specified
date or time); and
(ii)    the Company shall have received a certificate dated as of the Closing
Date, signed by an authorized officer of the Purchaser, as to the satisfaction
of the condition set forth in clause (i).
(f)     Closing Documents. The Company shall have each received copies of each
of the following documents to which it is a party duly executed by the
Purchaser, and each such documents shall be in full force and effect:
(i)    the Initial Purchase Price Proceeds to the Company in accordance with
Section 1.6(a);
(ii)    executed counterparts to the Escrow Agreement and each of the Other
Agreements to which Purchaser is a party, duly executed by Purchaser; and
(iii)    such other documents and instruments as may be reasonably necessary to
effect or evidence the Transactions contemplated by this Agreement.
ARTICLE VII
INDEMNIFICATION
Section 7.1    Survival of Representations and Warranties and Covenants. The
representations, warranties and covenants of the Parties contained in this
Agreement shall survive the Closing for the applicable period set forth in this
Section 7.1, and any and all claims and causes of action for indemnification
under this Article VII arising out of the inaccuracy or breach of any
representation, warranty or covenant of a Party must be made prior to the
termination of the applicable survival period. The Parties agree that all of the
representations, warranties and covenants of the Parties contained in this
Agreement and any and all claims and causes of action for indemnification under
this Article VII shall survive as follows:
(g)        The respective representations and warranties of the Parties set
forth in Sections 3.1 (Authority and Binding Effect), 3.2 (Organization), 3.8(a)
and (g) (Title to Assets), 3.13 (Environmental Matters), 3.25 (Brokers)
(together, the “Company Fundamental Representations”), and 4.1 (Authority and
Binding Effect), 4.2 (Organization), and 4.6 (Brokers) shall survive the Closing
indefinitely;
(h)    The representations and warranties of the Company and the Stockholder set
forth in Section 3.18 (Tax Matters) and Section 3.19 (Employee Benefit Plans)
shall survive until sixty (60) calendar days after the expiration of the
applicable statute of limitations;
(i)    The representations and warranties of the Company and the Stockholder set
forth in Section 3.15 (Intellectual Property), Section 3.16 (Information
Technology) and Section 3.17 (Privacy and Personal Data) shall survive until
December 15, 2016;
(j)    All other representations and warranties of the Parties shall survive
until the eighteenth (18th) month anniversary of the Closing Date;
(k)    All covenants, agreements and obligations shall survive indefinitely; and
(l)    In the event of any fraudulent, intentional misrepresentation or willful
breach of any representations or warranties of the Company or the Stockholder
set forth in this Agreement, or in any agreement, document, certificate or other
instrument delivered by the Company or the Stockholder under or pursuant to this
Agreement or in connection with the transactions contemplated hereby, such
representations and warranties shall survive the Closing and shall remain in
full force and effect in perpetuity and without limitation, regardless of any
investigation or disclosure made by or on behalf of any of the parties hereto.





--------------------------------------------------------------------------------

    

(m)    In the event of any fraudulent, intentional misrepresentation or willful
breach of any representations or warranties of the Purchaser set forth in this
Agreement, or in any agreement, document, certificate or other instrument
delivered by Purchaser under or pursuant to this Agreement or in connection with
the transactions contemplated hereby, such representations and warranties shall
survive the Closing and shall remain in full force and effect in perpetuity and
without limitation, regardless of any investigation or disclosure made by or on
behalf of any of the parties hereto.


Notwithstanding the foregoing (i) any obligation to indemnify, defend and hold
harmless pursuant to Section 7.2 shall not terminate with respect to any item as
to which the Indemnified Party shall have, before the expiration of the
applicable survival period, previously made a claim by delivering a written
notice of such claim (stating in reasonable detail the basis of such claim) to
the Indemnifying Party in accordance with Section 7.6 and (ii) this Section 7.1
shall not limit any covenant or agreement of the Parties which contemplates
performance after the Closing.
Section 7.2    Obligation to Indemnify
(g)    Indemnification by the Company and the Stockholder. Subject to the
limitations set forth in this Article VII, each of the Company and the
Stockholder agree to jointly and severally indemnify, defend and hold harmless
Purchaser and its directors, managers officers, employees, Affiliates,
successors, permitted assigns, agents and representatives (collectively, the
“Purchaser Indemnitees”), from and against all Losses resulting from or related
to:
(vi)    any breach or inaccuracy of any of the representations and warranties of
the Company and the Stockholder contained in this Agreement, any Other Agreement
or in any certificate delivered herein;
(vii)    any non-compliance with or breach of any covenant or agreement of the
Company and the Stockholder contained in this Agreement or any Other Agreement;
(viii)    any Excluded Assets or Excluded Liability; and
(ix)    any reasonable costs and expenses of enforcement to recover Losses due
to the Purchaser Indemnitees under this Article VII.


(h)    Company Basket. Except for Losses resulting from or related to: (i)
fraud, intentional misrepresentation or willful breach, (ii) breach or
inaccuracy of any of the Company Fundamental Representations, or (iii) the
matters set forth in Sections 7.2(a)(ii)-(iv), as applicable, which, in each
such case shall be indemnified in its entirety, the Purchaser Indemnitees shall
not be entitled to recover for any Losses arising under this Agreement unless
and until the aggregate amount of all Losses for which Purchaser Indemnitees are
otherwise entitled to indemnification pursuant to this Agreement exceeds an
amount equal to $125,000 (the “Company Basket”). If, at any time, the aggregate
amount for which the Purchaser Indemnitees are entitled to indemnification
pursuant to this Agreement exceeds the Company Basket, then the Purchaser
Indemnitees shall be entitled to recover the amount in its entirety from the
first dollar of Loss, regardless of such Company Basket.     
(i)    Indemnification Cap. The maximum liability for indemnification for Losses
pursuant to this Article VII shall equal $3,000,000 (the “Cap”), except that if
total Losses pursuant to this Article VII exceed $3,000,000 and such excess
Losses result from the breach or inaccuracy of the representations and
warranties set forth in Section 3.15 (Intellectual Property) (“IP Losses”), then
the Cap shall increase to a total of $5,500,000, with the additional $2,500,000
being available solely to cover liability for indemnification for such IP
Losses. Notwithstanding the above, the Cap shall not apply to Losses resulting
from (i) fraud, intentional misrepresentation or willful breach, (ii) breach or
inaccuracy of any of the Company Fundamental Representations, or (iii) the
matters set forth in Sections 7.2(a)(ii)-(iv), as applicable, which Losses shall
be indemnified in their entirety up to the Purchase Price.
(j)    Indemnification by Purchaser. Subject to the limitations set forth in
this Article VII, Purchaser agrees to indemnify, defend and hold harmless the
Company, the Stockholder and their directors, managers officers, employees,
Affiliates, successors, permitted assigns, agents and representatives
(collectively, the “Company Indemnitees”), from and against all Losses resulting
from or related to:
(i)    any breach or inaccuracy of any of the representations and warranties of
Purchaser contained in this Agreement, any Other Agreement or in any certificate
delivered herein;



--------------------------------------------------------------------------------

    

(ii)    any non-compliance with or breach of any covenant or agreement of
Purchaser contained in this Agreement or any Other Agreement;
(iii)    any Assumed Liability; and
(iv)    any reasonable costs and expenses of enforcement to recover Losses due
to the Purchaser Indemnitees under this Article VII.


(k)    Other Limitations:
(i)    Payments by an Indemnifying Party pursuant to this Article VII in respect
of any Loss shall be limited to the amount of any Losses that remain after
deducting therefrom any insurance proceeds actually received and directly
related to such Losses, net of the cost of recovery and any premium increases
relating to or resulting from such claim. The Indemnified Party shall use its
commercially reasonable efforts to recover under applicable insurance policies
for any Losses.
(ii)    Payments by an Indemnifying Party in respect of any Loss shall be
reduced by an amount equal to any Tax benefit actually realized in the year in
which the Loss was incurred as a direct result of such Loss by the Indemnified
Party, net of any income taxes payable by Purchaser as a result of payments by
the Indemnifying Party.
Section 7.3    Satisfaction of Claims. Except for Losses resulting from or
arising out of: (i) fraud, intentional misrepresentation or willful breach, or
(ii) any Excluded Liability, claims made by the Purchaser Indemnitees for
indemnification under this Article VII shall be satisfied first from any Escrow
Funds held by Escrow Agent and, only if applicable pursuant to Section 7.2(c),
then directly from the Company and the Stockholder, jointly and severally.
Section 7.4    Indemnification Procedures. Any Purchaser Indemnitee making a
claim for indemnification pursuant to this Article VII (an “Indemnified Party”)
must give the other Party or Parties from whom indemnification is sought (an
“Indemnifying Party”) written notice of such claim (a “Claim Notice”) promptly
after the Indemnified Party receives any written notice of any Proceeding
against or involving the Indemnified Party by a Governmental Authority or other
third party, or otherwise discovers the liability, obligation or facts giving
rise to such claim for indemnification (“Claim”); provided that the failure to
notify or delay in notifying an Indemnifying Party will not relieve the
Indemnifying Party of its obligations pursuant to this Article VII, except to
the extent (and only to the extent) that such failure actually harms the
Indemnifying Party. Such Claim Notice must contain a description of the Claim
and the nature and amount of such Loss (to the extent that the nature and amount
of such Loss is known or reasonably ascertainable at such time; provided that
such amount or estimated amount shall not be conclusive of the final amount, if
any, of such Claim). Notwithstanding the foregoing, any claim for a breach of a
representation or warranty or covenant must be delivered prior to the expiration
of the applicable survival term. The Company shall have thirty (30) days after
receipt of a Claim to deliver to Purchaser a written objection to the Claim
specifying, in reasonable detail, any objections to the Claim or the amount of
Losses set forth therein. If the Company fails to deliver such written objection
within thirty (30) days after receipt of the Claim, then the Company and the
Stockholder shall be deemed to agree that the Indemnified Party is entitled to
receive all of the Losses specified in such Claim (which deemed agreement shall
be deemed final, binding and conclusive with respect to all of the Indemnifying
Parties).
(h)    With respect to the defense of any Claim against or involving an
Indemnified Party in which a Governmental Authority or other third party (“Third
Party Claim”) in question seeks recovery of a sum of money or other remedy for
which a Claim Notice is provided (i) the Indemnifying Party shall have the right
to participate in, and subject to Section 7.4(c), control the defense of each
Claim at the Indemnifying Party’s cost and expense, and (ii) the Indemnified
Party shall fully cooperate with the Indemnifying Party and provide access to
any and all applicable documents and other information and Persons reasonably
requested by the Indemnifying Party; provided that the Indemnified Party shall
have no obligation to disclose any documents or other information to the extent
such disclosure in the Indemnified Party’s reasonable judgment may adversely
affect the attorney-client privilege or work product protections related to such
documents or other information.
(i)    Notwithstanding Section 7.4(b), if the Indemnifying Party assumes the
defense of the Claim, the Indemnified Party will be entitled to participate in
the defense of such Claim and to employ counsel of its choice for such purpose
at its own expense; provided that the Indemnifying Party will bear the
reasonable fees and expenses of such separate counsel incurred prior to the date
upon which the Indemnifying Party assumes control of such defense; provided,
further, that the Indemnifying Party will not be entitled to assume control of
the defense of such claim, if:



--------------------------------------------------------------------------------

    

(iii)    the Indemnifying Party fails to elect in writing to assume the defense
of the Claim pursuant to Section 7.4(b) within twenty (20) calendar days of
receipt of the applicable Claim Notice;
(iv)    a conflict of interest exists or could reasonably be expected to arise
which, under applicable principles of legal ethics, could reasonably be expected
to prohibit a single legal counsel from representing both the Indemnified Party
and the Indemnifying Party in such Proceeding;
(v)    a court of competent jurisdiction rules that the Indemnifying Party has
failed or is failing to prosecute or defend vigorously such claim;
(vi)    such claim relates to a monetary amount greater than the Cap; and
(vii)    such claim relates to Taxes of the Indemnified Party;


provided, further, that, in each case, if the Indemnified Party compromises or
settles any such Claim without the prior written consent of the Indemnifying
Party (which may not be unreasonably withheld or delayed), then such compromise
or settlement shall not be deemed to be conclusive evidence of the amount of
Losses suffered by the Indemnified Parties relating to such claim.
(j)        In the event that the Indemnifying Party assumes the defense of such
claim, the Indemnified Party will cooperate with and make available to the
Indemnifying Party such assistance, personnel, witnesses and materials as the
Indemnifying Party may reasonably request. Regardless of which Party defends
such claim, the other Party shall have the right at its expense to participate
in the defense assisted by counsel of its own choosing.
(k)    Without the prior written consent of the Indemnified Party (which shall
not be unreasonably withheld or delayed), the Indemnifying Party shall not enter
into any settlement of any Claim for which the Indemnifying Party has assumed
the defense pursuant to Section 7.4 hereof if (i) pursuant to or as a result of
such settlement, such settlement would result in any liability on the part of
the Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder, (ii) the settlement involves anything other than
monetary damages, or (iii) the settlement would reasonable be expected to have
an adverse impact on the business or reputation of Purchaser or any of its
Affiliates. If a firm offer is made to settle such claim where such settlement
involves only monetary payment and a full release of Purchaser, which offer the
Indemnifying Party is permitted to settle under this Section 7.4, and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to the Indemnified Party to that effect. If the
Indemnified Party objects to such firm offer within ten (10) calendar days after
its receipt of such notice, the Indemnified Party may continue to contest or
defend such claim and, in such event, the maximum liability of the Indemnifying
Party as to such claim shall not exceed such amount of such settlement offer
payable by the Indemnifying Party hereunder, plus other Losses paid or incurred
by the Indemnified Party up to the point such notice had been delivered to the
Indemnified Party.
Section 7.5    Subrogation. After any indemnification payment is made to the
Indemnified Party pursuant to this Article VII (whether by offset or otherwise),
the Indemnifying Party shall, to the extent of such payment, be subrogated to
all rights (if any) of the Indemnified Party against any third party in
connection with the Losses to which such payment relates. Without limiting the
generality of the preceding sentence, any Indemnified Party receiving an
indemnification payment pursuant to the preceding sentence (whether by offset or
otherwise) shall execute, upon the written request of the Indemnifying Party,
any instrument reasonably necessary to evidence such subrogation rights.
Section 7.6    Indemnification Payments. Any payment under this Article VII
shall be treated as an adjustment to the Purchase Price Proceeds for all Tax
purposes and reported as such by Purchaser and the Company and the Stockholder
on their respective Tax Returns (except to the extent otherwise required by
Applicable Law) and shall be made by wire transfer of immediately available
funds to such account or accounts as the Indemnified Party shall designate to
the Indemnifying Party in writing.
Section 7.7    Remedies Exclusive. From and after the Closing, absent fraud,
intentional misrepresentation or willful breach, the rights of the Parties to
indemnification under this Article VII shall be the exclusive remedies of the
Parties subsequent to the Closing Date with respect to the recovery of any money
damages any Purchaser Indemnitee may incur arising from or relating to this
Agreement or the Transactions contemplated hereby (it being understood that
nothing in this Section 7.7 or elsewhere in this Agreement shall limit the
Parties’ rights to specific performance or other equitable remedies with respect
to the covenants referred to in this Agreement or to be performed after the
Closing). Subject to the preceding sentence, to the maximum extent permitted by
Applicable Law, the Parties hereby waive all other rights and remedies with
respect to the recovery of money



--------------------------------------------------------------------------------

    

damages in any way relating to this Agreement or arising in connection herewith,
whether under any laws, at common law or otherwise.
Section 7.8    Investigation. The right to indemnification based on
representations, warranties, covenants and obligations in this Agreement will
not be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement, with respect to the accuracy or
inaccuracy of or compliance with, any such representation, warranty, covenant or
obligation. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification based on
such representations, warranties, covenants and obligations.
ARTICLE VIII
TERMINATION
Section 8.1    Right of Termination. This Agreement may be terminated at any
time prior to the Closing by:
(l)    the mutual written consent of the Purchaser and the Company;
(m)    the Purchaser if (i) any of the Company and the Stockholder’s
representations and warranties contained in this Agreement shall be inaccurate
as of the date of this Agreement, or shall have become inaccurate as of a date
subsequent to the date of this Agreement (as if made on such subsequent date),
such that the condition set forth in Section 6.1(b) would not be satisfied, or
(ii) any of the Company and the Stockholder’s covenants contained in this
Agreement to be performed on or prior to the Closing shall have been breached
such that the condition set forth in Section 6.1(a) would not be satisfied;
provided, however, that if an inaccuracy in any of the Company and the
Stockholder’s representations and warranties as of a date subsequent to the date
of this Agreement or a breach of a covenant by the Company or the Stockholder is
curable by such Party, and such Party is continuing to exercise commercially
reasonable efforts to cure such inaccuracy or breach, then the Purchaser may not
terminate this Agreement under this Section 8.1(b) on account of such inaccuracy
or breach unless such inaccuracy or breach is not cured within thirty (30) days
of the date upon which the Purchaser notifies the Company of the Purchaser’s
intention to terminate this Agreement under this Section 8.1(b); provided
further, however, that the Purchaser shall not have the right to terminate this
Agreement pursuant to this Section 8.1(b) if the Purchaser is then in material
breach of its covenants or agreements in this Agreement;
(n)     the Company if (i) any of the Purchaser’s representations and warranties
contained in this Agreement shall be inaccurate as of the date of this
Agreement, or shall have become inaccurate as of a date subsequent to the date
of this Agreement (as if made on such subsequent date), such that the condition
set forth in Section 6.2(c) would not be satisfied, or (ii) any of the
Purchaser’s covenants contained in this Agreement shall have been breached such
that the condition set forth in Section 6.2(a) would not be satisfied; provided,
however, that if an inaccuracy in any of the Purchaser’s representations and
warranties as of a date subsequent to the date of this Agreement or a breach of
a covenant by the Purchaser is curable by the Purchaser, and the Purchaser is
continuing to exercise commercially reasonable efforts to cure such inaccuracy
or breach, then the Company may not terminate this Agreement under this
Section 8.1(c) on account of such inaccuracy or breach unless such inaccuracy or
breach is not cured within thirty (30) days of the date upon which the Company
notifies the Purchaser of the Company’s intention to terminate this Agreement
under this Section 8.1(c); provided further, however, that the Company shall not
have the right to terminate this Agreement pursuant to this Section 8.1(c) if
the Company or the Stockholder is then in material breach of its covenants or
agreements in this Agreement;
(o)    the Company or the Purchaser if the Closing shall not have been
consummated within ninety (90) days from the date of this Agreement (or such
later date as the Parties may agree in writing) (the “Outside Closing Date”);
provided, however, that no Party shall be entitled to terminate this Agreement
pursuant to this Section 8.1(d) if such Party’s breach of this Agreement has
been the cause of, or resulted in, the failure of the Closing to occur on or
before the Outside Closing Date; and
(p)    Any termination pursuant to this Section 8.1 shall be effected by written
notice from the Party or Parties so terminating to the other Parties hereto,
which notice shall specify the Section of this Agreement pursuant to which this
Agreement is being terminated.
Section 8.2    Effect of Termination. In the event of termination of this
Agreement pursuant to Section 8.1: (i) the provisions of Section 5.3
(Confidentiality), Section 5.6 (Press Releases), Article VIII (Termination) and
Article IX (Miscellaneous) shall continue in full force and effect; and (ii) no
Party hereto or any of its shareholders, members, partners, officers, directors,
employees or Representatives shall have any liability or obligation to any other
Party to this Agreement, except



--------------------------------------------------------------------------------

    

for any losses arising by reason of or resulting from any material breach of any
representation, warranty, covenant or agreement contained in this Agreement
occurring prior to the proper termination of this Agreement.
ARTICLE IX
MISCELLANEOUS
Section 9.1    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally (by courier,
overnight mail or otherwise), telegraphed, telexed, sent by facsimile
transmission or e-mail or sent by certified or registered mail, postage prepaid
and return receipt requested, or by express mail. Any such notice shall be
deemed given when so delivered personally, telegraphed, telexed or sent by
facsimile transmission or e-mail (which is confirmed) or, if mailed, three (3)
Business Days after the date of deposit in the United States mails, as follows:
If to the Company and/or to the Stockholder:
Mortgage Resource Center, Inc.
2600 Eagan Woods Drive, Suite 220
Eagan, MN 55121
Attn: Jeffrey H. Hoerster
Email: jhoerster@allregs.com


And to:


Glenn Ford
20953 Negril Ct
Lutz, FL 33558-5120
Email: gford@allregs.com


With a concurrent copy to:
Stinson Leonard Street LLP
150 South 5th Street, Suite 2300
Minneapolis, MN 55402
Email: david.ezrilov@stinsonleonard.com


If to Purchaser:
Ellie Mae, Inc.
4155 Hopyard Road, Suite 200
Pleasanton, CA 94588
Attn: President & COO
Email: jonathan.corr@elliemae.com


With a concurrent copy to:
Ellie Mae, Inc.
4155 Hopyard Road, Suite 200
Pleasanton, CA 94588
Attn: General Counsel
Email: elisa.lee@elliemae.com


Any Party may, by notice given in accordance with this Section 9.1 to the other
Parties, designate another address or person for receipt of notices hereunder;
provided that notice of such a change shall be effective upon receipt.
Section 9.2    Fees and Expenses. Purchaser, on one hand, and the Company, on
the other hand, shall pay the costs, fees and expenses incident to their
respective negotiation, preparation, execution, delivery and performance of this
Agreement and the Transactions contemplated hereby, including the fees and
expenses of its counsel, accountants and other Representatives (“Transaction
Expenses”).



--------------------------------------------------------------------------------

    

Section 9.3    Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.
(d)    This Agreement (including any claim or controversy arising out of or
relating to this Agreement) shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without giving effect to conflicts of
laws principles that would result in the application of the law of any other
state.


(e)    Each of the Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any Delaware State
court located in Delaware, or, if no such state court has proper jurisdiction,
the Federal court of the United States of America, sitting in Delaware and any
appellate court from any thereof, in any actions arising out of or relating to
this Agreement and any Transactions contemplated hereby for recognition or
enforcement of any judgment relating thereto, and each of them hereby
irrevocably and unconditionally (i) agrees not to commence any such action
except in such courts, (ii) agrees that any claim in respect of any such action
may be heard and determined in the Court of Chancery of the State of Delaware,
and the appellate courts thereof or the United States District Court for the
District of Delaware, (iii) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any action in the state or federal courts located in any such
Court of Chancery of the State of Delaware or Federal court and (iv) waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action in the state or federal courts located
in any such Court of Chancery of the State of Delaware or Federal court. Each of
the Parties hereto agrees that a final judgment in any such action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each Party irrevocably consents to service
of process in the manner provided for notices in Section 9.1. Nothing in this
Agreement will affect the right of any Party to this Agreement to serve process
in any other manner permitted by Applicable Law.
(f)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY OR THE COMPANY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER
OF SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.3.
Section 9.4    Attorneys’ Fees. If any Proceeding is brought by one Party
against another Party, the Party succeeding or prevailing in whole shall be
entitled to recover its reasonable attorneys’ fees and other costs incurred in
that action or Proceeding, in addition to any other relief to which it may be
entitled. In all other Proceedings, each Party shall pay its own fees and
expenses.
Section 9.5    Entire Agreement. This Agreement and the Other Agreements
(including any additional agreements contemplated hereby or thereby and the
Company Disclosure Schedule) contain the entire agreement among the Parties with
respect to the subject matter hereof and supersede all prior agreements, written
or oral, with respect thereto other than the Confidentiality Agreement, which
shall survive and remain in full force and effect according to its terms.
Section 9.6    Waivers and Amendments; Non Contractual Remedies; Preservation of
Remedies. This Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by each of the Company and Purchaser or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any Party of any right, power or privilege, or any
single or partial exercise of any such right, power or privilege, preclude any
further exercise thereof or the exercise of any other such right, power or
privilege. Subject to Section 7.7 (Remedies Exclusive), the rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
that any Party may otherwise have at law or in equity.
Section 9.7    Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the



--------------------------------------------------------------------------------

    

remaining portion thereof) or the application of such provision to any other
Persons or circumstances. Upon such determination that any provision of this
Agreement (or any portion thereof) or the application of any such provision (or
any portion thereof) to any Person or circumstance is invalid, illegal or
unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner to the end that the Transactions contemplated
hereby are fulfilled to the extent possible.
Section 9.8    Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties and its successors, permitted assigns
and legal representatives. Neither this Agreement, nor any right hereunder, may
be assigned by the Company (in whole or in part) without the prior written
consent of the other Party. Notwithstanding the foregoing, Purchaser may,
without the consent of the Company, assign this Agreement or any portion of its
rights, interests or obligations hereunder to any wholly-owned (directly or
indirectly) Subsidiary of Purchaser or any other third party, provided that no
such assignment shall release Purchaser from its obligations hereunder.
Section 9.9    Interpretation. For purposes of this Agreement, the words
“hereof,” “herein,” “hereby” and other words of similar import refer to this
Agreement as a whole unless otherwise indicated. Whenever the singular is used
herein, the same shall include the plural, and whenever the plural is used
herein, the same shall include the singular, where appropriate. All terms
defined herein in the singular shall have the same meaning when used in the
plural; all terms defined herein in the plural shall have the same meaning when
used in the singular. With regard to each and every term and condition of this
Agreement, the Parties understand and agree that the same have or has been
mutually negotiated, prepared and drafted, and that if at any time the Parties
desire or are required to interpret or construe any such term or condition or
any agreement or instrument subject hereto, no consideration shall be given to
the issue of which Party actually prepared, drafted or requested any term or
condition of this Agreement. All references herein to Annexes, Exhibits,
Articles, Sections, subsections, paragraphs, subparagraphs and clauses shall be
deemed references to such parts of this Agreement, unless the context shall
otherwise require. All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.
The words “include” and “including” and variations thereof shall not be deemed
terms of limitation, but rather shall be deemed to be followed by the words
“without limitation.” The term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or”. All financial accounting
terms not specifically defined herein shall be construed in accordance with
GAAP. The term “dollars” and “$” means United States dollars.
Section 9.10    No Third Party Beneficiaries. Nothing in this Agreement is
intended or shall be construed to give any Person, other than the Parties, their
successors and permitted assigns, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.
Section 9.11    Counterparts. This Agreement may be executed in one or more
counterparts, and by the different Parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. The exchange of a fully
executed Agreement (in counterparts or otherwise) by facsimile or by electronic
delivery in .pdf format shall be sufficient to bind the Parties to the terms and
conditions of this Agreement.
Section 9.12    Headings. The headings in this Agreement are for reference only,
and shall not affect the interpretation of this Agreement.
Section 9.13    Further Assurances. From time to time, as and when requested by
any Party, each of the Parties hereto shall, and shall cause its respective
Affiliates to, at such Party’s expense except as otherwise expressly provided in
this Agreement, execute such documents and other instruments and take such
further actions as may be reasonably required to carry out the provisions hereof
and the Other Agreements and consummate and evidence the Transactions
contemplated hereby and thereby, including executing and delivering or causing
to be executed and delivered to the other Party such assignments, deeds, bills
of sale, assumption agreements, consents and other instruments of transfer or
assumption as the other Party or its counsel may reasonably request as necessary
for such purpose (it being understood that any such assignment, deed, bill of
sale, assumption agreement, consent or other instrument of transfer or
assumption shall not provide for any representations, warranties, liabilities
that are not provided for in this Agreement).
[Signature Pages Follow]





--------------------------------------------------------------------------------

    

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.
 
THE COMPANY:


MORTGAGE RESOURCE CENTER, INC. (DBA ALLREGS)


By: /s/ Jeffrey Hoerster        
Name: Jeffrey Hoerster
Title: President


 


THE STOCKHOLDER:




Glenn Ford, in his individual capacity


By:/s/ Glenn Ford                  



























PURCHASER:


ELLIE MAE, INC.


By: /s/ Sigmund Anderman                 
Name: Sigmund Anderman
Title: Chief Executive Officer












[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

    

ANNEX A
DEFINITIONS; CROSS REFERENCES


A.1    Definitions. When used in this Agreement, the following terms have the
meanings set forth below:


“Accounts Receivable” means all indebtedness or other obligations owed to the
Company arising in connection with the sale of goods or the rendering of
services by the Company related to the Business, including, without limitation,
any indebtedness, obligation or interest constituting an account, chattel paper
or general intangible or any promissory notes relating thereto.
“Affiliate” or “Affiliates” of any particular Person means any other Person or
Persons controlling, controlled by, or under common control with such particular
Person, where “control” means the possession, directly or indirectly, of the
power to direct the management and policies of a Person whether through the
ownership of voting securities, contract or otherwise.
“Applicable Law” means any applicable decree, final determination, injunction,
judgment, law, order, ordinance, regulation, rule, statute or writ of any
Governmental Authority.
“Assigned Contracts” means all Contracts related to the Business, including but
not limited to the Material Contracts and Leases.
“Assumed Vacation Amount” shall mean an amount equal to the aggregate liability
for accrued but unused vacation time of the Transferred Employees assumed by
Purchaser pursuant to Section 5.8(h).
“Base Net Working Capital” means $0.00.
“Bill of Sale” means the Bill of Sale, in a form attached hereto as Exhibit D.
“Books and Records” means: (i) all current customer or current client lists
related to the Business; (ii) all current customer and current client records
related to the Business; (iii) all current pricing lists related to the
Business; (iv) all current inventory costs support data related to the Business;
and (v) all books and records or documents relating to Taxes imposed on the
Purchased Assets or with respect to the Business; (vi) any other books of
accounts, general, financial, tax and personnel records, files, invoices and
correspondence related to the Business; provided, however, that the Company may
retain (a) a copy of any such books and records to the extent necessary for Tax,
regulatory, accounting or litigation; (b) a copy of any such books and records
to the extent such books and records relate, but not exclusively, to the
Business.
“Business” means the business and operations, as conducted by the Company, of
the provision of: mortgage industry solutions for underwriting guidelines, FHA
guidelines, mortgage training and education, federal and state compliance,
policies and procedures and related or similar products and services.
“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in New York, New York generally are authorized or required by
Applicable Law to close.
“Business Employee” means any individual employed (either directly or
indirectly) by the Company whose primary responsibilities are related to the
performance of services relating to the Purchased Assets or Assumed Liabilities.
“Business Employee Expenses” shall mean all salary, wages, overtime, employee
benefits, sick pay, vacation pay, severance pay, bonuses, profit sharing and any
other expenses related to any Business Employee.
“Closing Debt Amount” means the aggregate amount of Indebtedness of the Company
outstanding as of the close of business on the Closing Date.
“Closing Net Working Capital” means (i) the aggregate amount, without
duplication, of all current assets of the Company, as of the Closing, as
determined in accordance with GAAP, minus (ii) all current liabilities of the
Company (including the Accrued Vacation Amount and all Liabilities arising in
connection with the transactions contemplated hereby), as of the Closing, as
determined in accordance with GAAP; provided, however, that current assets shall
not include any cash or cash equivalents, and current liabilities shall not
include any deferred revenue. For the avoidance of doubt, Closing Net Working
Capital shall be calculated consistent with the example calculation set forth on
Exhibit A.



--------------------------------------------------------------------------------

    

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company IP” means all Intellectual Property Rights and Technology owned or
purported to be owned by the Company and related to the Business, including
without limitation all Assigned Intellectual Property.
“Company IP Contract” means any Contract related to the Business to which the
Company is party, or by which the Company is bound, that contains any assignment
or license of, or covenant not to assert or enforce, any Intellectual Property
Right, or that otherwise relates to, any Company IP, or Intellectual Property
Rights developed by, with, or for the Company.
“Company Product” means any product or service related to the Business and
owned, developed, marketed, distributed, licensed, or otherwise made available
to any Person by the Company prior to or as of the date hereof.
“Confidentiality Agreement” means the letter agreement, dated April 25, 2014,
between Purchaser and Mortgage Resource Center, Inc. (dba AllRegs).
“Consent” means any consent, approval, license, permit, waiver, order or
authorization of, or registration, declaration or filing with, any Person.
“Contract” means any written contract, commitment, agreement, arrangement, note,
bond, mortgage, lease or other agreement legally binding on any Party.
“Environmental Claim” means any investigation, notice, demand, allegation,
action, suit, injunction, judgment, order, consent decree, penalty, fine, lien,
Proceeding, or claim (whether administrative, judicial, quasi-judicial or
private in nature) arising (i) pursuant to or in connection with any actual or
alleged violation of the Company, or liability of the Company under, any
Environmental Law or (ii) in connection with any abatement, removal, remedial,
corrective, or other response action involving a Hazardous Material,
Environmental Law, or any actual damage, injury, threat or harm to health,
safety, property, natural resources, or the environment.
“Environmental Laws” means all Applicable Laws (including all Permits, licenses
or other authorizations issued pursuant thereto and the common law) with respect
to the environment, including all Applicable Laws concerning pollution, or
protection of human health, the environment and natural resources and those
Applicable Laws relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution, testing, processing,
discharge, Release, or cleanup of or exposure to Hazardous Materials,
pollutants, contaminants, substances or wastes.
“Equipment” means all personal property of the Company used in connection with
the Business, including without limitation all machinery, equipment, replacement
and component parts, spare parts, furniture, fixtures, office and other
supplies, data processing equipment and peripheral equipment, vehicles, any
advertising, promotional and media materials, training materials, trade show
materials and videos and other similar personal property.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations issued thereunder.
“ERISA Affiliate” means any trade or business which is or has been treated as a
single employer with the Company within the meaning of Section 414(b), (c), (m)
or (o) of the Code.
“Escrow Agent” means U.S. Bank, National Association.
“Escrow Agreement” means that certain Escrow Agreement by and among Escrow
Agent, Purchaser and the Company in the form attached hereto as Exhibit C.
“Existing Environmental Liability” shall mean any Liability arising out of or
relating to: (i) any violation of any Environmental Law or any Permit, order or
other binding requirement issued thereunder; (ii) any Release, threatened
Release, or exposure to any Hazardous Materials; (iii) any environmental
investigation, remediation, removal, clean-up or monitoring required under
Environmental Laws (whether conducted by the Purchaser, a Governmental
Authority, or other Person) or (iv) the use, generation, storage,
transportation, treatment, sale or other off-site disposal of Hazardous
Materials, in each case, to the extent arising out of or relating to the
ownership or operation of the Business, the Purchased Assets, the Real Property,
or any



--------------------------------------------------------------------------------

    

property current or formerly owned or leased by the Company or used or occupied
in connection with the Business, at any time prior to the Closing Date.
“GAAP” means generally accepted accounting principles of the United States, as
applied from time to time.
“Governmental Authority” means any federal, state, provincial or local
governmental body or administrative agency, or any court of competent
jurisdiction, department, political subdivision or other governmental authority
or instrumentality, in each case, whether domestic or foreign.
“Hazardous Materials” means any material, substance or waste that is listed,
classified, regulated, characterized or otherwise defined as “hazardous,”
“toxic,” “radioactive,” a “pollutant,” or “contaminant,” (or words of similar
intent or meaning) under applicable Environmental Law, including but not limited
to petroleum, petroleum products or by-products, asbestos or asbestos-containing
material, urea formaldehyde insulation, toxic mold, polychlorinated biphenyls,
flammable or explosive substances, or pesticides.
“Indebtedness” means the following liabilities and obligations of the Company
(without duplication): (i) any indebtedness, (and any PIK or deferred interest
and any prepayment premiums with respect thereto) for money borrowed or
advances, including that evidenced by notes, bonds, indentures, debentures or
other instruments; (ii) any outstanding obligations under capital leases and
purchase money obligations; (iii) any amounts owed with respect to drawn letters
of credit; (iv) any reimbursement obligations, foreign exchange contracts and
arrangements designed to provide protection against fluctuations in interest or
currency exchange rates, including amounts payable to unwind such contracts or
arrangements; (v) any termination or break fee related to a swap agreement; (vi)
accrued but unpaid interest on any obligation described in clauses (i) through
(iv) above; (vii) any outstanding guarantees of obligations of the type
described in clauses (i) through (vi) above; and (viii) any liabilities and
obligations related to termination fees, prepayment penalties, break fees and
the like in connection on any obligation described in clauses (i) through (v)
above.
“Intellectual Property Rights” means and includes all (a) United States and
foreign patents and patent applications and disclosures relating thereto (and
any patents that issue as a result of those patent applications), and any
renewals, reissues, reexaminations, extensions, continuations,
continuations-in-part, divisions and substitutions relating to any of the
patents and patent applications, as well as all related foreign patent and
patent applications that are counterparts to such patents and patent
applications, (b) United States and foreign trademarks, trade names, service
marks, service names, trade dress, logos, slogans, 800 numbers and corporate
names, whether registered or unregistered, and the goodwill associated
therewith, together with any registrations and applications for registration
thereof, (c) rights in works of authorship including any United States and
foreign copyrights and rights under copyrights, whether registered or
unregistered, including moral rights, and any registrations and applications for
registration thereof, (d) rights in databases and data collections (including
knowledge databases, customer lists and customer databases) under the laws of
the United States or any other jurisdiction, whether registered or unregistered,
and any applications for registration therefor; (e) trade secrets and other
rights in know-how and confidential or proprietary information (including any
business plans, designs, technical data, customer data, financial information,
pricing and cost information, bills of material, or other similar information),
(f) URL and domain name registrations, (g) inventions (whether or not
patentable) and improvements thereto, (h) all claims and causes of action
arising out of or related to infringement or misappropriation of any of the
foregoing and (i) other proprietary or intellectual property rights now known or
hereafter recognized in any jurisdiction worldwide.
“Key Employees” means Jeff Hoerster, Dan Thoms, Frank Preese and Anita Burke.
“knowledge” with respect to the Company, means the knowledge of Glenn Ford and
each of the Key Employees and Tony Fu, after reasonable or due inquiry.
“Liability” or “Liabilities” means any indebtedness, or direct or indirect
liability, commitment or other obligation, whether fixed or unfixed, known or
unknown, asserted or unasserted, secured or unsecured, matured or unmatured,
accrued, incurred, absolute, contingent or otherwise.
“Liens” means any security interest, mortgage, pledge, conditional sale
agreement, security title, claim, right of first refusal, right of first offer,
preemptive right, equity, covenant, condition, restriction, right, reservation,
declaration, lease, sublease, tenancy, concession, license, occupancy agreement,
other right to occupy of any kind, option, easement, right of way or other
matter of any nature whatsoever (including matters shown on a survey) affecting
any Real Property (or portion thereof) or title thereto, whether or not of
record or other encumbrance, restriction or charge of any nature, lien
(including any lien for Taxes other



--------------------------------------------------------------------------------

    

than statutory liens for current Taxes not yet due and payable), or charge of
any kind (including, any conditional sale or other title retention agreement or
lease in the nature thereof).
“Loss” or “Losses” means, with respect to any Person, any Liability, demand,
claim, action, cause of action, cost, damage, loss of value, deficiency, Tax,
penalty, fine or other loss or expense, whether or not arising out of a Third
Party Claim, including, without limitation, all interest, penalties, reasonable
attorneys’ fees and expenses and reasonable amounts paid or incurred in
connection with any action, demand, Proceeding, investigation or claim and any
amounts paid in settlement thereof, against or affecting such Person; provided,
however, the term Loss or Losses shall exclude any punitive damages (except to
the extent awarded to a third party).
“made available” shall mean posted to the IntraLinks virtual dataroom for the
transaction at least three (3) Business Days prior to the date of this
Agreement.
“Material Adverse Effect” means any change, event, effect, condition,
circumstance, state of facts or development that (i) has had or could reasonably
be expected to have a material adverse effect on the business, properties,
assets, condition (financial or otherwise), liabilities or results of operations
of the Company or the Business or (ii) would be reasonably expected to prevent
or materially delay the ability of the Company or the Stockholder to complete
the Transactions contemplated by this Agreement or perform its obligations under
this Agreement; provided, however, that “Material Adverse Effect” shall not
include any event, occurrence, fact, condition or change, to the extent
resulting from: (i) general economic or political conditions; (ii) conditions
generally affecting the industries in which the Business operates; (iii) any
changes in financial, banking or securities markets in general, including any
disruption thereof or any change in prevailing interest rates; (iv) acts of war
(whether or not declared), armed hostilities or terrorism, or the escalation or
worsening thereof; (v) any action required by this Agreement; (vi) any changes
in applicable Laws; (vii) the announcement, pendency or completion of the
transactions contemplated by this Agreement, including losses or threatened
losses of employees, customers, suppliers, distributors or others having
relationships with the Seller; (viii) any natural or man-made disaster or acts
of God; provided, that any condition or change set forth in (i), (ii), (iii),
(vi) and (vi) above shall not be excluded from the definition of Material
Adverse Effect if it materially and disproportionately affects the Business; and
provided, further that the failure to meet any internal or published
projections, forecasts or revenue or earnings predictions (but not the
underlying cause of such failure) shall not alone constitute a Material Adverse
Effect.
“Organizational Documents” means the articles of incorporation and bylaws (or
equivalent governing document) of the Company, as amended.
“Other Agreements” means the Bill of Sale and Assignment and Assumption
Agreements and any other certificates, agreements, and other documents and
instruments required to be delivered hereunder or thereunder, including the
Company Disclosure Schedule.
“Permits” means all permits, licenses, franchises, certificates, approvals and
other authorizations issued by any Governmental Authority.
“Permitted Liens” means: (i) liens for Taxes, assessments and other governmental
fees or other charges that are being disputed in good faith by appropriate
proceedings as of the Closing Date (and for which an adequate reserve has been
established in accordance with GAAP); (ii) mechanics, workers, subcontractors,
materialmen, warehousemen, carriers and other similar inchoate statutory Liens
arising or incurred in the ordinary course of business consistent with past
practice for amounts which are not delinquent or that are being disputed in good
faith; (iii) zoning, entitlement, building and other land use and similar laws
or regulations imposed by any Governmental Authority having jurisdiction over
such parcel which are not violated by the current use and operation thereof;
(iv) easements, covenants, conditions, restrictions and other similar matters of
record with respect to any parcel or real property that would not materially
impair the use or occupancy of such parcel in the operation of the Business; (v)
non-exclusive licenses of Intellectual Property Rights entered into in the
ordinary course of business consistent with past practice; and (vi) statutory
landlord Liens of the lessor under the Leases.
“Person” means and includes an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, an unincorporated
organization, a group, or any Governmental Authority, or any other entity.
“Personal Data” means a natural person’s name, street address, telephone number,
e-mail address, photograph, social security number or tax identification number,
driver’s license number, passport number, credit card number, bank account
information and other financial information, customer or account numbers,
account access codes and passwords, or any other piece of information that
allows the identification of such natural person or enables access to such
person’s financial information.



--------------------------------------------------------------------------------

    

“Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative or appellate proceeding), hearing
or audit commenced, brought, conducted or heard by, or otherwise before any
court or other Governmental Authority or any other Person.
“Real Property” means, collectively, the Owned Real Property and the Leased Real
Property.
“Registered IP” means Company IP that is registered, filed, or issued under the
authority of any Governmental Authority, including all patents, registered
copyrights, registered trademarks, and domain names, and all applications for
any of the foregoing.
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
exhausting or migration into or through the indoor or outdoor environment,
including into or through soil, ground water or surface water.
“Retained Permits” means all Permits held by the Company that are required or
necessary for the lawful ownership or operation of the Business or the Purchased
Assets, but are also required or necessary for the lawful ownership or operation
of the Business post-Closing, as set forth on Schedule 3.12.
“Subscription Amount” means an amount equal to the sum of (i) any subscription
revenue received prior to the Closing relating to any Renewing Contract, plus
(ii) the following formula: (A) the aggregate amount collected from customers to
deliver obligations for Existing Professional Service Contract following the
Closing where the cash payment relating to such Existing Professional Service
Contract Obligations was collected by the Company prior to the Closing, less (B)
the sales commission already paid out by the Company in connection with such
obligations, divided by (C) the total hours to be performed under such Existing
Professional Service Contracts, multiplied by (D) the number of hours remaining
to be performed after the Closing pursuant to such Existing Professional Service
Contracts.
“Subsidiary” or “Subsidiaries” of the Parties or of any Person means any
corporation, partnership, limited liability company, association, trust, joint
venture or other entity or organization of which such Person, either alone or
through or together with any other Subsidiary, owns, directly or indirectly,
more than 25% of the stock or other equity interests, the holder of which is
generally entitled to vote for the election of the board of directors or other
governing body of such corporation, partnership, limited liability company,
association, trust, joint venture or other entity or organization.
“Tax” or “Taxes” means any and all taxes, charges, fees, levies, tariffs,
duties, liabilities, impositions or other assessments in the nature of a tax
(together with any and all interest, penalties, additions to tax and additional
amounts imposed with respect thereto) imposed by any Governmental Authority,
including, without limitation, any federal, state, local or foreign income,
gross receipts, branch profits, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, net worth, escheat, environmental,
customs duties, capital stock, franchise, profits, withholding, social security,
unemployment, disability, real property, personal property, sales, use,
transfer, recording, registration, ad valorem, value added, alternative or
add-on minimum or estimated tax or other tax of any kind whatsoever, including
any interest, penalty or addition thereto, whether disputed or not and including
any obligation to indemnify or otherwise assume or succeed to the Tax liability
of any other Person, including under Treasury Regulation Section 1.1502-6 (or
any similar provision of state, local, or foreign Tax Law), or as a transferee
or successor, by contract, or otherwise.
“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Technology” means and includes diagrams, inventions (whether or not
patentable), invention disclosures, know-how, methods, network configurations
and architectures, proprietary information, protocols, schematics, design
information, build instructions, tooling requirements, manufacturing processes,
specifications, technical data, software code (in any form, including source
code and executable or object code, binaries and library files), build scripts,
test scripts, algorithms, APIs, subroutines, techniques, user interfaces, URLs,
domain names, web sites, works of authorship, documentation (including
instruction manuals, samples, studies, and summaries), databases and data
collections, any other forms of technology, in each case whether or not embodied
in any tangible form and including all tangible embodiments of any of the
foregoing.
“Territory” means each state of the United States of America and its
territories, including but not limited to Puerto Rico.
“Transfer Taxes” means any and all transfer, documentary, sales, use, gross
receipts, stamp, registration, value added, recording and other similar Taxes
and fees (including any penalties and interest) incurred in connection with the
purchase and sale



--------------------------------------------------------------------------------

    

of the Purchased Assets (including any real property or leasehold interest
transfer or gains tax and any similar Tax) or any other transaction contemplated
by this Agreement.
“Treasury Regulation” means the regulations promulgated under the Code.
“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988.
A.2    Cross References. The following terms are defined in the following
Sections of this Agreement:


Term
Section
Accounts Payable and Accrued Expenses
1.3(b)
Adjustment Payment Date
1.7(d)
Agreement
Preamble
Allocation
1.9(a)
Assigned Intellectual Property
1.1(c)
Assignment and Assumption Agreements
6.1(c)(xi)
Assumed Liabilities
1.3
Base Net Working Capital
1.6(a)
Benefit Plans
3.19(a)
Claim
7.5(a)
Claim Notice
7.5(a)
Closing
2.1
Closing Date
2.1
Closing Date Schedule
1.7(a)
Company Basket
7.3
Company Disclosure Schedule
Article III
Company Permits
3.12
Company Software
3.15(m)
Competing Activity
5.9(b)
Confidential Information
5.3(b)
Continuation Coverage
5.8(c)
Disclosing Party
5.3(b)
Dispute Notice
1.7(b)
Environmental Permits
3.13(a)
Excluded Assets
1.2
Excluded Liabilities
1.4
Existing Professional Service Contracts
3.6(f)
Existing Professional Service Contract Obligations
3.6(f)
Renewing Contract
3.6(f)
Escrow Expiration Date
1.8(a)
Escrow Funds
1.8(a)
Expert Calculations
1.7(c)
Governmental Filings
5.4
Indemnifying Party
7.5(a)
Initial Purchase Price Proceeds
1.6(a)




--------------------------------------------------------------------------------

    

Term
Section
IT Systems
3.16
Leased Real Property
3.8(e)
Leases
1.1(h)
Licensed Intellectual Property
1.1(c)
Malicious Code
3.15(n)
Material Contract
3.14(a)
Net Working Capital Deficiency Amount
1.7(d)(ii)
Neutral Party
1.7(c)
Omitted Assets
1.5
Outside Closing Date
8.1(d)
Owned Real Property
3.8(c)
Party/Parties
Preamble
Pension Plan
3.19(d)
Personal Property Leases
1.1(h)
Pre-Closing Period
5.1
Prepaid Expenses
1.1(k)
Privacy Agreements
3.17(a)
Purchase Price Proceeds
1.6(a)
Purchased Assets
1.1
Purchaser
Preamble
Purchaser Indemnitees
7.2(a)
Real Property Leases
3.8(e)
Receiving Party
5.3(b)
Related Person
3.21
Renewing Contract
3.6(f)
Representatives
5.3(a)
Restricted Party/Parties
5.9(a)
Review Period
1.7(b)
Specified Consent
5.10(a)
Standard Software
3.14(a)(v)
Tax Filing Party
1.9(c)
Third Party Claim
7.5(b)
Transactions
2.1
Transferred Employees
5.8(a)






--------------------------------------------------------------------------------

    

Exhibit A
SAMPLE CLOSING NET WORKING CAPITAL CALCULATION




--------------------------------------------------------------------------------

    



Exhibit B
FORMS OF ASSIGNMENT AND ASSUMPTION AGREEMENT




--------------------------------------------------------------------------------

    



Exhibit C
FORM OF ESCROW AGREEMENT




--------------------------------------------------------------------------------

    



Exhibit D
FORM BILL OF SALE




--------------------------------------------------------------------------------

    



Exhibit E
FORM THIRD PARTY CONSENT




